DETAILED ACTION
This communication is a Non-Final Office Action rejection on the merits. Claims 1, 4-7, 9-10, 12-15, and 17-25 are currently pending and have been addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 06/06/2022 have been fully considered but are moot in view of new grounds of rejection. Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action. Rejection based on a newly cited reference(s) follows.

Patent Subject Matter Eligibility
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-7, 9-10, 12-15, and 17-25 are not rejected under 35 U.S.C. 101 because the claimed invention includes an additional element that is sufficient to amount significantly more than the judicial exception. 
Claims 1, 13, and 18 are eligible. The additional element of a prediction model may be trained to determine a quantity or value of a rating of the customer's likelihood to purchase or rent an article (e.g., by placing the article in a virtual closet) as a function of various input variables (Paragraph 0039). Further, the personalized user interface may be dynamically updated or adjusted in real-time (Paragraph 0051). Claim 1 discloses that the prediction model can be updated based on environmental data (e.g. currently trending factors). Therefore, the additional element of prediction model integrates the abstract idea into a practical application because the prediction model using a feedback loop applies the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.”
Dependent claims 4-7, 9-10, 12, 14-15, 17, and 19-25 are eligible for the same reasons as claims 1, 13, and 18.









Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 5-7, 9-10, 12-15, and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (US 2020/0302506 A1), in view of Periyathambi et al. (US 2021/0049674 A1), in further view of Fang et al. (US 2019/0251446 A1).
Regarding claim 1 (Currently Amended), Parker et al. discloses a computer-implemented method for providing a personalized user interface to a user (Paragraph 0018, Once an outfit combination is selected, one or more different methods are used to provide the selected outfit combination recommendations to the user; Paragraph 0102, FIG. 8 is a diagram illustrating an embodiment of a user interface for outfit combination recommendation and feedback), the method comprising: 
obtaining, via one or more processors (Figure 6, item 601, Processor), customer data including customer identification data of at least one customer of an apparel transaction application (Paragraph 0019, For example, the catalog may be based on physical items such as clothing items or accessories provided to the user for purchase; Paragraph 0033, Feedback profile data store 201, customer catalog data store 202, and sizing profile data store 203 may be configured to store information about customers, products, sales data, performance metrics, and machine learning models; Paragraph 0075, Upon enrollment, the potential customer becomes a customer and information about the customer may be stored including a catalog of customer items. Products may be provided to the customer once or on a recurring/subscription basis; Examiner notes that sales data is equivalent to transaction data), the customer identification data including customer demographic data of the at least one customer (Paragraph 0017, In some embodiments, users are clustered into target categories based on user profile data. For example, users with similar geography, income, employment, age, gender, and/or other attributes are clustered into a segmented target category. A segmented target category allows training data such as user preferences to be aggregated from all of the customers in the target category); 
obtaining, via the one or more processors (Figure 6, item 601, Processor), customer article data including article information associated with the at least one customer (Paragraph 0019, The training data may be gathered by collecting user preferences and corresponding preferred outfit combinations for an audience of users, some of which may have similar preferences as the target user) of the apparel transaction application (Paragraph 0019, For example, the catalog may be based on physical items such as clothing items or accessories provided to the user for purchase; Paragraph 0033, Feedback profile data store 201, customer catalog data store 202, and sizing profile data store 203 may be configured to store information about customers, products, sales data, performance metrics, and machine learning models; Paragraph 0075, Upon enrollment, the potential customer becomes a customer and information about the customer may be stored including a catalog of customer items. Products may be provided to the customer once or on a recurring/subscription basis; Examiner notes that sales data is equivalent to transaction data); 
obtaining, via the one or more processors (Figure 6, item 601, Processor), customer interface activity data of the at least one customer, customer interface activity data including one or more interactive activities between the at least one customer and a customer interface (Paragraph 0063, In some embodiments, data collected includes additional data such as outfit style preferences, style properties of products, and/or past outfit selection information, among other relevant outfit selection data. By utilizing features such as outfit style preferences, style properties, and past outfit selection information, a machine learning model can be trained to predict the likelihood a customer with a particular outfit style preference will select an outfit combination recommendation with particular outfit style properties. For example, certain customers may prefer a particular blouse paired with skirts while other customers may prefer the same blouse paired with dress pants) associated with the apparel transaction application (Paragraph 0019, For example, the catalog may be based on physical items such as clothing items or accessories provided to the user for purchase; Paragraph 0033, Feedback profile data store 201, customer catalog data store 202, and sizing profile data store 203 may be configured to store information about customers, products, sales data, performance metrics, and machine learning models; Paragraph 0075, Upon enrollment, the potential customer becomes a customer and information about the customer may be stored including a catalog of customer items. Products may be provided to the customer once or on a recurring/subscription basis; Examiner notes that sales data is equivalent to transaction data), wherein the one or more interactive activities include at least one of an action of clicking a link to navigate in the customer interface, an action of typing a search term, or an action of selecting a filter performed by the at least one customer (Paragraph 0063, By utilizing features such as outfit style preferences, style properties, and past outfit selection information, a machine learning model can be trained to predict the likelihood a customer with a particular outfit style preference will select an outfit combination recommendation with particular outfit style properties; Paragraph 0017, One or more items of the outfit combination may also be selected from an inventory of items available for the user to trial and/or purchase. In some embodiments, the recommended outfits are based on selecting one or more items and building a recommended outfit combination based on the selected items; Paragraph 0030, For example, a customer may decide to not wear any of the recommended outfits and selects an outfit of the customer's own choosing. The customer then provides the customer chosen outfit as feedback, for example, via a photo, a text description, a voice description, a video, etc. In some embodiments, the customer selects a recommended outfit but makes modifications to the outfit. For example, the customer may substitute, remove, and/or add different items to a recommended outfit. The customer can provide the changes as feedback for the recommended outfit combination; Paragraph 0104, Figures 9A-9C show a user interface for creating an outfit combination; Examiner notes that in order to select an outfit, the customer needs to perform the action of clicking a link to navigate in the customer interface. Therefore, based on broadest reasonable interpretation in light of the specification, Parker et al. discloses a “wherein the one or more interactive activities include at least one of an action of clicking a link to navigate in the customer interface”); 
…;
training, via the one or more processors (Figure 6, item 601, Processor), a prediction model based on the … customer data, the … customer article data, and the customer interface activity data of the at least one customer to generate at least one predicted score (Paragraph 0016, A scalable technical solution for improving customer predictions using only sparse individual customer prediction data is disclosed. Using the disclosed techniques, the prediction and customer data of multiple customers is aggregated to enlarge the sample space of training data for training a machine learning model to predict customer activity including customer preferences, interests, and tastes. Once the space of training data is enlarged, the training data can be automatically aggregated into target categories for training the machine learning model. By training on an aggregated target category, the trained machine learning model is applicable for predicting not only individual customer activity but the solution also scales to include any other customers that are clustered within the aggregated target category. Although customers are clustered to improve the scalability and performance of prediction results, in various embodiments, the predictions can be highly individual and customized for individual customers by sourcing results for each customer from a data source or catalog of individual items associated with the customer; Paragraph 0054, For example , a predicted outfit combination ranked match score between an outfit combination and the customer is determined using a trained machine learning model. The predicted outfit combination ranked match score may be used to rank the outfit combination amongst other outfit combinations. The ranked order of suggested outfit combinations may be provided to the customer or a stylist. In some embodiments, the ranked match score indicates how strongly the customer likes the outfit and/or the likelihood the user will purchase or retain the items of the outfit combination; Paragraph 0063, In some embodiments, data collected includes additional data such as outfit style preferences, style properties of products, and/or past outfit selection information, among other relevant outfit selection data. By utilizing features such as outfit style preferences, style properties, and past outfit selection information, a machine learning model can be trained to predict the likelihood a customer with a particular outfit style preference will select an outfit combination recommendation with particular outfit style properties. For example, certain customers may prefer a particular blouse paired with skirts while other customers may prefer the same blouse paired with dress pants; Paragraph 0065, For example, past data associated with outfit combinations to be predicted for a particular target user category, for example a category based on the age and gender of the customer, is gathered. Different models of the particular target user category may be trained for each of the various different segments of the category), wherein training the prediction model includes clustering the at least one customer (Paragraph 0016, By training on an aggregated target category, the trained machine learning model is applicable for predicting not only individual customer activity but the solution also scales to include any other customers that are clustered within the aggregated target category; Paragraph 0017, In some embodiments, users are clustered into target categories based on user profile data. For example, users with similar geography, income, employment, age, gender, and/or other attributes are clustered into a segmented target category. A segmented target category allows training data such as user preferences to be aggregated from all of the customers in the target category) …; 
obtaining, via the one or more processors (Figure 6, item 601, Processor), at least one of user data, user article data, or user interface activity data of a user (Paragraph 0063, In some embodiments, data collected includes additional data such as outfit style preferences, style properties of products, and/or past outfit selection information, among other relevant outfit selection data. By utilizing features such as outfit style preferences, style properties, and past outfit selection information, a machine learning model can be trained to predict the likelihood a customer with a particular outfit style preference will select an outfit combination recommendation with particular outfit style properties. For example, certain customers may prefer a particular blouse paired with skirts while other customers may prefer the same blouse paired with dress pants) of the apparel transaction application (Paragraph 0019, For example, the catalog may be based on physical items such as clothing items or accessories provided to the user for purchase; Paragraph 0033, Feedback profile data store 201, customer catalog data store 202, and sizing profile data store 203 may be configured to store information about customers, products, sales data, performance metrics, and machine learning models; Paragraph 0075, Upon enrollment, the potential customer becomes a customer and information about the customer may be stored including a catalog of customer items. Products may be provided to the customer once or on a recurring/subscription basis; Examiner notes that sales data is equivalent to transaction data); 
determining, via the one or more processors (Figure 6, item 601, Processor), a rank of one or more articles based on the trained prediction model by inputting the at least one of the user data, the user article data, or the user interface activity data, the rank indicating a level of preference of the user regarding the one or more articles (Paragraph 0054, At 303, outfit combination options are determined based on the customer attributes. The outfit combination options may be determined by processing the customer attributes to select a subset of outfit combinations based on the customer's catalog of items. The outfit combination options may be provided to stylists. In various embodiments, instead of directly offering all of the outfit combination options to the customer, a stylist first selects outfit combinations from among the outfit combination options to provide to the customer. In various embodiments, the outfit combination options are determined in part based on a predicted outfit combination ranked match score. For example, a predicted outfit combination ranked match score between an outfit combination and the customer is determined using a trained machine learning model. The predicted outfit combination ranked match score may be used to rank the outfit combination amongst other outfit combinations. The ranked order of suggested outfit combinations may be provided to the customer or a stylist. In some embodiments, the ranked match score indicates how strongly the customer likes the outfit and/or the likelihood the user will purchase or retain the items of the outfit combination); 
obtaining, via the one or more processors (Figure 6, item 601, Processor), environmental data including values of one or more environmental factors, the one or more environmental factors including at least one economic factor (Paragraph 0034, Information in feedback profile data store 201 about an item may be stored with statistics such as a sales metric (e.g., statistics related to sales of an item or group of items) , an inventory metric (e.g., statistics related to inventory such as number of units in inventory), variety (e.g., a measure of diversity of inventory and related information such as addressable market), associated outfit combinations for the item, etc.; Paragraph 0037, The inventory interface translates inventory requests and updates to and from the components of FIG. 2 using the appropriate inventory data store interface. In various embodiments, inventory information may include garment or product inventory information including a stock keeping unit (SKU), an item type, an item property (e.g., color, pattern, material), a silhouette category, quantity for each product, as well as historical information along with other similar appropriate inventory information; Paragraph 0038, In various embodiments, the inventory interface is used to access information about how many units of each item are in the inventory. Supply chain information such as how many units of an item have been ordered, when they are expected to be received to replenish a stock of the item, etc. may be accessed via the inventory interface); 
re-ordering, via the one or more processors (Figure 6, item 601, Processor), the ranked one or more articles via the trained prediction model based on the obtained environmental data including values of the one or more environmental factors (Paragraph 0054, In various embodiments, the outfit combination options are determined in part based on a predicted outfit combination ranked match score. For example, a predicted outfit combination ranked match score between an outfit combination and the customer is determined using a trained machine learning model. The predicted outfit combination ranked match score may be used to rank the outfit combination amongst other outfit combinations. The ranked order of suggested outfit combinations may be provided to the customer or a stylist. In some embodiments, the ranked match score indicates how strongly the customer likes the outfit and/or the likelihood the user will purchase or retain the items of the outfit combination; Paragraph 0100, In some embodiments, recommendations 700 may be further modified and/or filtered by a stylist (or customer). For example, a stylist may add one or more accessories to an outfit combination, swap out one item for another from an outfit combination, swap out one or more recommended outfit combinations for different recommended outfit combinations, etc. In some embodiments, the items of recommendations 700 are based on the items available to the customer. For example, some (or all) items of recommended outfit combinations 701, 703, and 705 are owned by the customer. In some embodiments, the majority of the items of recommendations 700 are available to the customer and one or more of the remaining items of recommended outfit combinations 701, 703, and/or 705 are available for trial or purchase. Recommendations 700 are provided to the customer as examples of how to integrate potential new items into the customer's existing wardrobe; Examiner notes that the recommended and/or ranked articles via the trained prediction model can be further evaluated/ranked/reordered based on environmental data (e.g. items that are available for trial or purchase). As explained before, availability data is obtained from the product inventory information. Based on broadest reasonable interpretation in light of the specification, Parker et al. discloses “re-ordering, via the one or more processors, the ranked one or more articles via the trained prediction model based on the obtained environmental data including values of the one or more environmental factors” because items are further evaluated/ranked/reordered based on availability); 
and providing, to the user, the personalized user interface associated with the apparel transaction application to the user based on the re-ordered one or more articles (Paragraph 0019, For example, the catalog may be based on physical items such as clothing items or accessories provided to the user for purchase; Paragraph 0033, Feedback profile data store 201, customer catalog data store 202, and sizing profile data store 203 may be configured to store information about customers, products, sales data, performance metrics, and machine learning models; Paragraph 0075, Upon enrollment, the potential customer becomes a customer and information about the customer may be stored including a catalog of customer items. Products may be provided to the customer once or on a recurring/subscription basis; Paragraph 0094, In the example shown, display 611 and touch-screen input device 613 may be utilized for displaying a graphical user interface for providing a graphical representation of an outfit combination recommendation to a customer and/or capturing and submitting photos/videos of outfit combinations worn by the customer; Paragraph 0099, In some embodiments, recommendations 700 may be further modified and/or filtered by a stylist or customer; Paragraph 0106, In some embodiments, the selection can be filtered, for example, by size, material, fit, trends, color, or other filter parameters. In some embodiments, the user interfaces of FIGS. 9A, 9B, and 9C are part of design tool 209 of FIG. 2 for generating outfit combinations. In some embodiments, the outfit combinations generated as demonstrated by FIGS. 9A, 9B, and 9C are used to generate preference and/or training data for the processes of FIGS. 1, 3, 4, and/or 5).
Although Parker et al. discloses all the limitations above and training a prediction model based on the customer data, the customer article data, and the customer interface activity data of the at least one customer, wherein training the prediction model includes clustering the at least one customer (Paragraph 0017, In some embodiments, users are clustered into target categories based on user profile data. For example, users with similar geography, income, employment, age, gender, and/or other attributes are clustered into a segmented target category. A segmented target category allows training data such as user preferences to be aggregated from all of the customers in the target category), Parker et al. does not specifically disclose wherein training the prediction model includes clustering the at least one customer based on the customer interface activity data.
However, Periyathambi et al. discloses obtaining, via the one or more processors (Figure 7, item 7.2, CPU), customer interface activity data of the at least one customer, customer interface activity data including one or more interactive activities between the at least one customer and a customer interface associated with the apparel transaction application, wherein the one or more interactive activities include at least one of an action of clicking a link to navigate in the customer interface, an action of typing a search term, or an action of selecting a filter performed by the at least one customer (Paragraph 0030, Past user behavior. This property may be associated with record of past user behavior such as mouse clicks, items previously purchased or added to cart, and items subscribed to or watched. This data may be analyzed to infer a pattern of preferences that may indicate a correlation to certain product variations); 
…
training, via the one or more processors (Figure 7, item 7.2, CPU), a prediction model (Paragraph 0019, Based on item information and past user behavior, a machine learning model may be implemented that is configured to predict and present variations that are most likely to be of interest to the user. In some embodiments, reinforcement learning techniques may be implemented to reward the learning process based on the observed data) based on the … customer data (Paragraphs 0020-0022, In one embodiment, the machine learning model can be based on one or more of the following features: Variation Sold. In some cases, the number of items sold may be further segmented by number of items sold within a specified time period, or the number of items sold within a specific region or demographic category), the … customer article data (Paragraphs 0020, & 0027-0028, In one embodiment, the machine learning model can be based on one or more of the following features: User Interests. This property may be associated with data which may indicate whether a user would be interested in a particular variation or a set of variations based on known user preferences, such as preferences identified in a user account), and the … customer interface activity data of the at least one customer (Paragraphs 0020, & 0025-0026, In one embodiment, the machine learning model can be based on one or more of the following features: Variation Clicks. This property may be associated with the number of mouse clicks or other indications that a particular variation has seen a level of interest by other users. In some cases, the number of clicks may be further segmented by number of clicks within a specified time period, or number of clicks within a specific region or demographic category), wherein training the prediction model includes clustering the at least one customer based on the customer interface activity data including an article category previously selected via the customer interface (Paragraph 0038, In one embodiment, a machine learning model may be implemented to determine top product variations. The machine learning model may enable determination of likely selections that are based on one or more factors. The factors may be associated with product history, such as number of sales for each of the selectable configurations, discounts associated with the selectable configurations, and numbers of user clicks for the selectable configurations. The factors may also be associated with the item such as price of the item, the type of the item, and the number of users who are interested in the item. The factors may also be associated with the user, such as the purchase history of the user and other information that are unique for the user; Paragraph 0042, In some embodiments, an algorithm, such as a feature subset selection algorithm or an induction algorithm, may be implemented to define groupings or categories. Probabilistic approaches may also be incorporated. One or more estimation methods may be incorporated, such as a parametric classification technique. In various embodiments, the machine learning model may employ a combination of probabilistic and heuristic methods to guide and narrow the data that are analyzed; Paragraph 0046, In some configurations, the machine learning model 456 may be configured to utilize supervised and/or unsupervised machine learning technologies to predict product variations. For example, the machine learning model 456 may utilize supervised machine learning techniques by training on product and user data as described herein. The machine learning model 456 can generate predictions based on features extracted from the product and user information. The predictions can be provided in various forms, such as a single product variation, or a group of top product variations), and training the prediction model with one or more … based on the at least one predicted score and the customer interface activity data (Paragraph 0040, In an embodiment, a top variation machine learning model may be implemented with a feedback loop to update the predictions based on currently available data. In some configurations, the top variation machine learning model may be configured to utilize supervised, unsupervised, or reinforcement learning techniques to predict top variations), and wherein one or more of the customer data, the customer article data, or the customer interface activity data is stored with an expiration period (Paragraph 0031, Based on the available data, the machine learning model may predict the top product variations for the user. The top variations may be preselected and rendered on the product page. In some embodiments, after a predetermined time, the subsequent user actions may be determined to provide feedback to the machine learning model and whether the selected product variations increased the likelihood of a desired objective. The objective can include, for example, increased sales of the item, or increased time that the user spends on the product site. The resulting user action may be fed back to the machine learning model to further update the model; Paragraph 0040, In an embodiment, a top variation machine learning model may be implemented with a feedback loop to update the predictions based on currently available data. In some configurations, the top variation machine learning model may be configured to utilize supervised, unsupervised, or reinforcement learning techniques to predict top variations; Examiner interprets an expiration period as a predetermined time, wherein subsequent data is used to update the model after the predetermined time).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify how the customer interface data is used for training a machine learning model of the invention of Parker et al. to further incorporate wherein training the prediction model includes clustering the at least one customer based on the customer interface activity data including an article category previously selected of the invention of Periyathambi et al. because a high number of clicks may indicate a general likelihood that the user may prefer the variation (See Periyathambi et al., Paragraph 0026). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The combination of Parker et al. and Periyathambi et al. discloses: training a machine learning model based on the customer data, the customer article data, and the customer interface activity data of the at least one customer to generate at least one predicted score; reordering based on environmental data; and retraining based on new data. Although the combination of Parker et al. and Periyathambi et al. discloses all the limitations above, the combination of Parker et al. and Periyathambi et al. does not specifically disclose embedding the training data and wherein the training and retraining process include a loss function to improve the accuracy of the model. 
However, Fang et al. discloses converting, by the one or more processors (Figure 11, item 1102, Processor), the customer data and the customer article data (Paragraph 0144, FIG. 7 as "com,” which is a customer-to-customer online platform for buying and selling used fashion items. This dataset included several kinds of implicit feedback include clicks, purchases, sales, etc. For all four datasets, each item had an associated image and a pre-extracted CNN feature representation used to test the conventional systems (as described above, the fashion recommendation system uses the Siamese convolutional neural network to directly extract visual latent item features rather than use pre-extracted CNN feature representations; Examiner interprets the purchases as the customer data and the item features as the customer article data) to embedded customer data and embedded article data (Paragraph 0043, The term “personalized ranking model” refers to a machine-learning algorithm that is trained to analyze data and produce a resulting latent representation or embedding. In some embodiments, a personalized ranking model includes a Bayesian personalization ranking algorithm that employs a loss method to determine latent feature vectors as the personalized ranking model. In additional embodiments, the fashion recommendation system also employs matrix factorization as an underlying predictor and/or stochastic gradient to determine feature vectors. Generally, the personalized ranking model determines latent user features, as described below; Paragraph 0048, Similarly, the term “latent item features” refers to a vector of numeric values representing visual characteristics and attributes of an item. In particular, the term “latent item features” includes a set of values corresponding to latent and/or hidden characteristics identified based on observed user action (e.g., implicit or explicit feedback). In one or more embodiments, latent item features are represented by a feature vector in multi-dimensional vector space), the embedded customer data and the embedded article data including extra information (Paragraph 0043, The term “personalized ranking model” refers to a machine-learning algorithm that is trained to analyze data and produce a resulting latent representation or embedding. In some embodiments, a personalized ranking model includes a Bayesian personalization ranking algorithm that employs a loss method to determine latent feature vectors as the personalized ranking model. In additional embodiments, the fashion recommendation system also employs matrix factorization as an underlying predictor and/or stochastic gradient to determine feature vectors. Generally, the personalized ranking model determines latent user features, as described below; Paragraph 0047, As used herein, the term “latent user features" refers to a vector of numeric values representing preferences, characteristics, and attributes of a user. In particular, the term “latent user features” includes a set of values corresponding to latent and/or hidden preferences of a user. In one or more embodiments, latent user features are represented by a feature vector in multi-dimensional vector space (e.g., three-dimensional space); Examiner interprets “attributes of the user” as the “extra information”);
training, via the one or more processors, a prediction model based on the embedded customer data, the embedded customer article data, and the customer interface activity data of the at least one customer to generate at least one predicted score (Paragraph 0043, The term “personalized ranking model” refers to a machine-learning algorithm that is trained to analyze data and produce a resulting latent representation or embedding. In some embodiments, a personalized ranking model includes a Bayesian personalization ranking algorithm that employs a loss method to determine latent feature vectors as the personalized ranking model. In additional embodiments, the fashion recommendation system also employs matrix factorization as an underlying predictor and/or stochastic gradient (e.g., ascent or descent) to determine feature vectors. Generally, the personalized ranking model determines latent user features, as described below; Paragraph 0049,  In addition, the fashion recommendation system can employ the preference predictor to determine preference prediction scores for each item in a dataset when providing personalized fashion recommendations to a user, as detailed below; Paragraph 0065, As mentioned previously, the training image dataset 202 includes data (e.g., implicit feedback 204) corresponding to user interactions with each item. For instance, for at least one user, the training image dataset 202 indicates if the user has interacted with the item. In additional embodiments, the training image dataset 202 indicates the type of interactions, such as whether the user interaction was implicit or explicit. Examples of implicit user interactions can include viewing, clicking, hovering, selecting, saving, adding to a digital cart, or purchasing an item; Paragraph 0076, In many embodiments, the personalized ranking model 230 employs Bayesian personalized ranking, which is an optimization framework that works well with implicit feedback. For instance, the Bayesian personalized ranking can utilize triplets (e.g., the triplets 206) to determine preference prediction scores (e.g., correlation scores) for items for a user), wherein training the prediction model includes clustering the at least one customer based on the customer interface activity data including an article category previously selected via the customer interface (Paragraph 0065, As mentioned previously, the training image dataset 202 includes data (e.g., implicit feedback 204) corresponding to user interactions with each item. For instance, for at least one user, the training image dataset 202 indicates if the user has interacted with the item. In additional embodiments, the training image dataset 202 indicates the type of interactions, such as whether the user interaction was implicit or explicit. Examples of implicit user interactions can include viewing, clicking, hovering, selecting, saving, adding to a digital cart, or purchasing an item; Paragraph 0067, As shown, the fashion recommendation system employs the training image dataset 202 to generate triplets 206. As mentioned above, a triplet includes a user 208, a positive item, and a negative item. More particularly, a triplet includes a user 208, a positive image 210 of a positive item, and a negative image 212 of a negative item. Within each triplet, the fashion recommendation system ranks positive items over negative items because an assumption in training is that observed implicit feedback is interpreted as “more preferable” to non-observed feedback) and training the prediction model with one or more loss functions based on the at least one predicted score and the customer interface activity data (Paragraph 0077, To illustrate, as shown in FIG. 2, the fashion recommendation system feeds the triplets 206 for the user 208 to the personalized ranking model 230. The personalized ranking model 230 applies a Bayesian personalized ranking loss algorithm to the positive image 210 and negative image 212 in the triplet to optimize the ranking of visual user preferences based on the relative comparison of the positive image 210 having a larger preference score for the user than the negative image 212. The personalized ranking model 230 outputs latent user features that represent the visual user preferences. In additional embodiments, the personalized ranking model 230 also employs matrix factorization as an underlying predictor to determine latent user features), and wherein one or more of the customer data, the customer article data, or the customer interface activity data is stored with an expiration period (Paragraph 0066, In some embodiments, the training image dataset 202 also includes a timestamp of the user interaction. In these embodiments, the fashion recommendation system can use the timestamp to filter out user interactions based on recent, new, or trending fashion items. For instance, the fashion recommendation system includes user interactions with items that have a timestamp within the last two weeks, three months, or year. In this manner, as described further below, the fashion recommendation system can account for changes in user preferences, tastes, and fashion trends and styles that often occur over time);
obtaining, via the one or more processors, at least one of user data, user article data, or user interface activity data of a user of the apparel transaction application (Paragraph 0049, In addition, the fashion recommendation system can employ the preference predictor to determine preference prediction scores (e.g., correlation scores) for each item in a dataset when providing personalized fashion recommendations to a user, as detailed below); 
determining, via the one or more processors, a rank of one or more articles based on the trained prediction model by inputting the at least one of the user data, the user article data, or the user interface activity data, the rank indicating a level of preference of the user regarding the one or more articles (Paragraph 0059, Upon being trained, the fashion recommendation system can employ portions of the Siamese convolutional neural network along with the trained latent user features to rank items from a dataset that best reflect a user's preferences. As described in greater detail with respect to FIG. 3, the fashion recommendation system employs the trained preference predictor to determine preference predictions scores for items in a dataset that accurately predict a user's preference of the items, rank the items based on the preference predictions scores, and provide one or more of the items to the user based on the ranked preference predictions scores);
obtaining, via the one or more processors, environmental data including values of one or more environmental factors, the one or more environmental factors including at least one economic factor (Paragraph 0065, As mentioned previously, the training image dataset 202 includes data (e.g., implicit feedback 204) corresponding to user interactions with each item. For instance, for at least one user, the training image dataset 202 indicates if the user has interacted with the item. In additional embodiments, the training image dataset 202 indicates the type of interactions, such as whether the user interaction was implicit or explicit. Examples of implicit user interactions can include viewing, clicking, hovering, selecting, saving, adding to a digital cart, or purchasing an item. In general, implicit actions include actions performed by a user that are not expressly intended to be shared with other users or the public at large or explicitly indicate a preference or lack thereof for an item. In contrast, examples of explicit actions include leaving a review of or comments about an item or sharing the item that indicate an explicit preference or lack thereof for an item. In at least one embodiment, the implicit feedback is the purchase of the item; Examiner interprets the reviews as an indicator used to prioritize articles. Based on broadest reasonable interpretation in light of the specification, Fang et al. discloses “one economic factor” because it discloses positive and negative indicators to prioritize articles based on reviews feedback);
re-ordering, via the one or more processors, the ranked one or more articles via the trained prediction model based on the obtained environmental data including values of the one or more environmental factors (Paragraph 0067, As shown, the fashion recommendation system employs the training image dataset 202 to generate triplets 206. As mentioned above, a triplet includes a user 208, a positive item, and a negative item. More particularly, a triplet includes a user 208, a positive image 210 of a positive item, and a negative image 212 of a negative item. Within each triplet, the fashion recommendation system ranks positive items over negative items because an assumption in training is that observed implicit feedback is interpreted as “more preferable” to non-observed feedback; Paragraph 0068, In one or more embodiments, a positive item corresponds to an item in the training image dataset 202 with which the user has interacted. In many embodiments, the fashion recommendation system limits user interactions to implicit feedback 204 when determining positive items for a user. In alternative embodiments, the fashion recommendation system includes all types of user interactions (e.g., both implicit and explicit feedback). Additionally, a negative item corresponds to an item in the training image dataset 202 with which no interaction data is available for a user (e.g., an item has no implicit and/or explicit feedback associated with a user)); 
and providing, to the user, the personalized user interface associated with the apparel transaction application to the user based on the re-ordered one or more articles (see Figure 2 and related text in Paragraph 0079, As mentioned above, both the Siamese convolutional neural network 220 and the personalized ranking model 230 provide latent features to the preference predictor 240. In general, the preference predictor 240 correlates the two sets of latent features to determine an improved personalized recommendation ranking of items for the user. Indeed, the preference predictor 240 correlates latent user features associated with the user with latent user features to accurately predict compatibility between unseen items and the user. In one or more embodiments, the preference predictor 240 determines a preference prediction score for each item for a user; Paragraph 0153, Regarding qualitative results, FIG. 8 illustrates visual results 800 of the fashion recommendation system in providing users with personalized fashion recommendations in accordance with one or more embodiments).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the training process for providing a personalized user interface to a user of the invention of Parker et al. and Periyathambi et al. to further specify wherein the training data is embedded of the invention of Fang et al. because doing so would allow the method to employ matrix factorization as an underlaying predictors and/or stochastic gradient to determine feature vectors (See Fang et al., Paragraph 0043) and  use a loss function to repetitively train to minimize the total overall loss (Paragraphs 0044 & 0065, loss function includes explicit and implicit actions). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 13 (Currently Amended), Parker et al. discloses a computer system for providing a personalized user interface to a user (Paragraph 0021, In some embodiments, the process of FIG. 1 is performed at least in part by using processor 601 of computer system 600 of FIG. 6 to provide indications of the outfit combination recommendations to a user; Paragraph 0102, FIG. 8 is a diagram illustrating an embodiment of a user interface for outfit combination recommendation and feedback), comprising: a memory storing instructions; and one or more processors configured to execute the instructions to perform operations (Paragraph 0014, The invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor. In this specification, these implementations, or any other form that the invention may take, may be referred to as techniques. In general, the order of the steps of disclosed processes may be altered within the scope of the invention. Unless stated otherwise, a component such as a processor or a memory described as being configured to perform a task may be implemented as a general component that is temporarily configured to perform the task at a given time or a specific component that is manufactured to perform the task. As used herein, the term `processor` refers to one or more devices, circuits, and/or processing cores configured to process data, such as computer program instructions) including:
obtaining customer data including customer identification data of at least one customer of an apparel transaction application (Paragraph 0019, For example, the catalog may be based on physical items such as clothing items or accessories provided to the user for purchase; Paragraph 0033, Feedback profile data store 201, customer catalog data store 202, and sizing profile data store 203 may be configured to store information about customers, products, sales data, performance metrics, and machine learning models; Paragraph 0075, Upon enrollment, the potential customer becomes a customer and information about the customer may be stored including a catalog of customer items. Products may be provided to the customer once or on a recurring/subscription basis; Examiner notes that sales data is equivalent to transaction data), the customer identification data including customer demographic data of the at least one customer (Paragraph 0017, In some embodiments, users are clustered into target categories based on user profile data. For example, users with similar geography, income, employment, age, gender, and/or other attributes are clustered into a segmented target category. A segmented target category allows training data such as user preferences to be aggregated from all of the customers in the target category); 
obtaining customer article data including article information associated with the at least one customer (Paragraph 0019, The training data may be gathered by collecting user preferences and corresponding preferred outfit combinations for an audience of users, some of which may have similar preferences as the target user) of the apparel transaction application (Paragraph 0019, For example, the catalog may be based on physical items such as clothing items or accessories provided to the user for purchase; Paragraph 0033, Feedback profile data store 201, customer catalog data store 202, and sizing profile data store 203 may be configured to store information about customers, products, sales data, performance metrics, and machine learning models; Paragraph 0075, Upon enrollment, the potential customer becomes a customer and information about the customer may be stored including a catalog of customer items. Products may be provided to the customer once or on a recurring/subscription basis; Examiner notes that sales data is equivalent to transaction data); 
obtaining customer interface activity data of the at least one customer, customer interface activity data including one or more interactive activities between the at least one customer and a customer interface (Paragraph 0063, In some embodiments, data collected includes additional data such as outfit style preferences, style properties of products, and/or past outfit selection information, among other relevant outfit selection data. By utilizing features such as outfit style preferences, style properties, and past outfit selection information, a machine learning model can be trained to predict the likelihood a customer with a particular outfit style preference will select an outfit combination recommendation with particular outfit style properties. For example, certain customers may prefer a particular blouse paired with skirts while other customers may prefer the same blouse paired with dress pants) associated with the apparel transaction application (Paragraph 0019, For example, the catalog may be based on physical items such as clothing items or accessories provided to the user for purchase; Paragraph 0033, Feedback profile data store 201, customer catalog data store 202, and sizing profile data store 203 may be configured to store information about customers, products, sales data, performance metrics, and machine learning models; Paragraph 0075, Upon enrollment, the potential customer becomes a customer and information about the customer may be stored including a catalog of customer items. Products may be provided to the customer once or on a recurring/subscription basis; Examiner notes that sales data is equivalent to transaction data), wherein the one or more interactive activities include at least one of an action of clicking a link to navigate in the customer interface, an action of typing a search term, or an action of selecting a filter performed by the at least one customer (Paragraph 0063, By utilizing features such as outfit style preferences, style properties, and past outfit selection information, a machine learning model can be trained to predict the likelihood a customer with a particular outfit style preference will select an outfit combination recommendation with particular outfit style properties; Paragraph 0017, One or more items of the outfit combination may also be selected from an inventory of items available for the user to trial and/or purchase. In some embodiments, the recommended outfits are based on selecting one or more items and building a recommended outfit combination based on the selected items; Paragraph 0030, For example, a customer may decide to not wear any of the recommended outfits and selects an outfit of the customer's own choosing. The customer then provides the customer chosen outfit as feedback, for example, via a photo, a text description, a voice description, a video, etc. In some embodiments, the customer selects a recommended outfit but makes modifications to the outfit. For example, the customer may substitute, remove, and/or add different items to a recommended outfit. The customer can provide the changes as feedback for the recommended outfit combination; Paragraph 0104, Figures 9A-9C show a user interface for creating an outfit combination; Examiner notes that in order to select an outfit, the customer needs to perform the action of clicking a link to navigate in the customer interface. Therefore, based on broadest reasonable interpretation in light of the specification, Parker et al. discloses a “wherein the one or more interactive activities include at least one of an action of clicking a link to navigate in the customer interface”); 
…;
training a prediction model based on the … customer data, the … customer article data, and the customer interface activity data of the at least one customer to generate at least one predicted score (Paragraph 0016, A scalable technical solution for improving customer predictions using only sparse individual customer prediction data is disclosed. Using the disclosed techniques, the prediction and customer data of multiple customers is aggregated to enlarge the sample space of training data for training a machine learning model to predict customer activity including customer preferences, interests, and tastes. Once the space of training data is enlarged, the training data can be automatically aggregated into target categories for training the machine learning model. By training on an aggregated target category, the trained machine learning model is applicable for predicting not only individual customer activity but the solution also scales to include any other customers that are clustered within the aggregated target category. Although customers are clustered to improve the scalability and performance of prediction results, in various embodiments, the predictions can be highly individual and customized for individual customers by sourcing results for each customer from a data source or catalog of individual items associated with the customer; Paragraph 0054, For example , a predicted outfit combination ranked match score between an outfit combination and the customer is determined using a trained machine learning model. The predicted outfit combination ranked match score may be used to rank the outfit combination amongst other outfit combinations. The ranked order of suggested outfit combinations may be provided to the customer or a stylist. In some embodiments, the ranked match score indicates how strongly the customer likes the outfit and/or the likelihood the user will purchase or retain the items of the outfit combination; Paragraph 0063, In some embodiments, data collected includes additional data such as outfit style preferences, style properties of products, and/or past outfit selection information, among other relevant outfit selection data. By utilizing features such as outfit style preferences, style properties, and past outfit selection information, a machine learning model can be trained to predict the likelihood a customer with a particular outfit style preference will select an outfit combination recommendation with particular outfit style properties. For example, certain customers may prefer a particular blouse paired with skirts while other customers may prefer the same blouse paired with dress pants; Paragraph 0065, For example, past data associated with outfit combinations to be predicted for a particular target user category, for example a category based on the age and gender of the customer, is gathered. Different models of the particular target user category may be trained for each of the various different segments of the category), wherein training the prediction model includes clustering the at least one customer (Paragraph 0016, By training on an aggregated target category, the trained machine learning model is applicable for predicting not only individual customer activity but the solution also scales to include any other customers that are clustered within the aggregated target category; Paragraph 0017, In some embodiments, users are clustered into target categories based on user profile data. For example, users with similar geography, income, employment, age, gender, and/or other attributes are clustered into a segmented target category. A segmented target category allows training data such as user preferences to be aggregated from all of the customers in the target category) …; 
obtaining at least one of user data, user article data, or user interface activity data of a user (Paragraph 0063, In some embodiments, data collected includes additional data such as outfit style preferences, style properties of products, and/or past outfit selection information, among other relevant outfit selection data. By utilizing features such as outfit style preferences, style properties, and past outfit selection information, a machine learning model can be trained to predict the likelihood a customer with a particular outfit style preference will select an outfit combination recommendation with particular outfit style properties. For example, certain customers may prefer a particular blouse paired with skirts while other customers may prefer the same blouse paired with dress pants) of the apparel transaction application (Paragraph 0019, For example, the catalog may be based on physical items such as clothing items or accessories provided to the user for purchase; Paragraph 0033, Feedback profile data store 201, customer catalog data store 202, and sizing profile data store 203 may be configured to store information about customers, products, sales data, performance metrics, and machine learning models; Paragraph 0075, Upon enrollment, the potential customer becomes a customer and information about the customer may be stored including a catalog of customer items. Products may be provided to the customer once or on a recurring/subscription basis; Examiner notes that sales data is equivalent to transaction data); 
determining a rank of one or more articles based on the trained prediction model by inputting the at least one of the user data, the user article data, or the user interface activity data, the rank indicating a level of preference of the user regarding the one or more articles (Paragraph 0054, At 303, outfit combination options are determined based on the customer attributes. The outfit combination options may be determined by processing the customer attributes to select a subset of outfit combinations based on the customer's catalog of items. The outfit combination options may be provided to stylists. In various embodiments, instead of directly offering all of the outfit combination options to the customer, a stylist first selects outfit combinations from among the outfit combination options to provide to the customer. In various embodiments, the outfit combination options are determined in part based on a predicted outfit combination ranked match score. For example, a predicted outfit combination ranked match score between an outfit combination and the customer is determined using a trained machine learning model. The predicted outfit combination ranked match score may be used to rank the outfit combination amongst other outfit combinations. The ranked order of suggested outfit combinations may be provided to the customer or a stylist. In some embodiments, the ranked match score indicates how strongly the customer likes the outfit and/or the likelihood the user will purchase or retain the items of the outfit combination); 
obtaining environmental data including values of one or more environmental factors, the one or more environmental factors including at least one economic factor (Paragraph 0034, Information in feedback profile data store 201 about an item may be stored with statistics such as a sales metric (e.g., statistics related to sales of an item or group of items) , an inventory metric (e.g., statistics related to inventory such as number of units in inventory), variety (e.g., a measure of diversity of inventory and related information such as addressable market), associated outfit combinations for the item, etc.; Paragraph 0037, The inventory interface translates inventory requests and updates to and from the components of FIG. 2 using the appropriate inventory data store interface. In various embodiments, inventory information may include garment or product inventory information including a stock keeping unit (SKU), an item type, an item property (e.g., color, pattern, material), a silhouette category, quantity for each product, as well as historical information along with other similar appropriate inventory information; Paragraph 0038, In various embodiments, the inventory interface is used to access information about how many units of each item are in the inventory. Supply chain information such as how many units of an item have been ordered, when they are expected to be received to replenish a stock of the item, etc. may be accessed via the inventory interface); 
re-ordering the ranked one or more articles via the trained prediction model based on the obtained environmental data including values of the one or more environmental factors (Paragraph 0054, In various embodiments, the outfit combination options are determined in part based on a predicted outfit combination ranked match score. For example, a predicted outfit combination ranked match score between an outfit combination and the customer is determined using a trained machine learning model. The predicted outfit combination ranked match score may be used to rank the outfit combination amongst other outfit combinations. The ranked order of suggested outfit combinations may be provided to the customer or a stylist. In some embodiments, the ranked match score indicates how strongly the customer likes the outfit and/or the likelihood the user will purchase or retain the items of the outfit combination; Paragraph 0100, In some embodiments, recommendations 700 may be further modified and/or filtered by a stylist (or customer). For example, a stylist may add one or more accessories to an outfit combination, swap out one item for another from an outfit combination, swap out one or more recommended outfit combinations for different recommended outfit combinations, etc. In some embodiments, the items of recommendations 700 are based on the items available to the customer. For example, some (or all) items of recommended outfit combinations 701, 703, and 705 are owned by the customer. In some embodiments, the majority of the items of recommendations 700 are available to the customer and one or more of the remaining items of recommended outfit combinations 701, 703, and/or 705 are available for trial or purchase. Recommendations 700 are provided to the customer as examples of how to integrate potential new items into the customer's existing wardrobe; Examiner notes that the recommended and/or ranked articles via the trained prediction model can be further evaluated/ranked/reordered based on environmental data (e.g. items that are available for trial or purchase). As explained before, availability data is obtained from the product inventory information. Based on broadest reasonable interpretation in light of the specification, Parker et al. discloses “re-ordering, via the one or more processors, the ranked one or more articles via the trained prediction model based on the obtained environmental data including values of the one or more environmental factors” because items are further evaluated/ranked/reordered based on availability); 
and providing, to the user, the personalized user interface associated with the apparel transaction application to the user based on the re-ordered one or more articles (Paragraph 0019, For example, the catalog may be based on physical items such as clothing items or accessories provided to the user for purchase; Paragraph 0033, Feedback profile data store 201, customer catalog data store 202, and sizing profile data store 203 may be configured to store information about customers, products, sales data, performance metrics, and machine learning models; Paragraph 0075, Upon enrollment, the potential customer becomes a customer and information about the customer may be stored including a catalog of customer items. Products may be provided to the customer once or on a recurring/subscription basis; Paragraph 0094, In the example shown, display 611 and touch-screen input device 613 may be utilized for displaying a graphical user interface for providing a graphical representation of an outfit combination recommendation to a customer and/or capturing and submitting photos/videos of outfit combinations worn by the customer; Paragraph 0099, In some embodiments, recommendations 700 may be further modified and/or filtered by a stylist or customer; Paragraph 0106, In some embodiments, the selection can be filtered, for example, by size, material, fit, trends, color, or other filter parameters. In some embodiments, the user interfaces of FIGS. 9A, 9B, and 9C are part of design tool 209 of FIG. 2 for generating outfit combinations. In some embodiments, the outfit combinations generated as demonstrated by FIGS. 9A, 9B, and 9C are used to generate preference and/or training data for the processes of FIGS. 1, 3, 4, and/or 5).
Although Parker et al. discloses all the limitations above and training a prediction model based on the customer data, the customer article data, and the customer interface activity data of the at least one customer, wherein training the prediction model includes clustering the at least one customer (Paragraph 0017, In some embodiments, users are clustered into target categories based on user profile data. For example, users with similar geography, income, employment, age, gender, and/or other attributes are clustered into a segmented target category. A segmented target category allows training data such as user preferences to be aggregated from all of the customers in the target category), Parker et al. does not specifically disclose wherein training the prediction model includes clustering the at least one customer based on the customer interface activity data.
However, Periyathambi et al. discloses obtaining customer interface activity data of the at least one customer, customer interface activity data including one or more interactive activities between the at least one customer and a customer interface associated with the apparel transaction application, wherein the one or more interactive activities include at least one of an action of clicking a link to navigate in the customer interface, an action of typing a search term, or an action of selecting a filter performed by the at least one customer (Paragraph 0030, Past user behavior. This property may be associated with record of past user behavior such as mouse clicks, items previously purchased or added to cart, and items subscribed to or watched. This data may be analyzed to infer a pattern of preferences that may indicate a correlation to certain product variations); 
…
training a prediction model (Paragraph 0019, Based on item information and past user behavior, a machine learning model may be implemented that is configured to predict and present variations that are most likely to be of interest to the user. In some embodiments, reinforcement learning techniques may be implemented to reward the learning process based on the observed data) based on the … customer data (Paragraphs 0020-0022, In one embodiment, the machine learning model can be based on one or more of the following features: Variation Sold. In some cases, the number of items sold may be further segmented by number of items sold within a specified time period, or the number of items sold within a specific region or demographic category), the … customer article data (Paragraphs 0020, & 0027-0028, In one embodiment, the machine learning model can be based on one or more of the following features: User Interests. This property may be associated with data which may indicate whether a user would be interested in a particular variation or a set of variations based on known user preferences, such as preferences identified in a user account), and the … customer interface activity data of the at least one customer (Paragraphs 0020, & 0025-0026, In one embodiment, the machine learning model can be based on one or more of the following features: Variation Clicks. This property may be associated with the number of mouse clicks or other indications that a particular variation has seen a level of interest by other users. In some cases, the number of clicks may be further segmented by number of clicks within a specified time period, or number of clicks within a specific region or demographic category), wherein training the prediction model includes clustering the at least one customer based on the customer interface activity data including an article category previously selected via the customer interface (Paragraph 0038, In one embodiment, a machine learning model may be implemented to determine top product variations. The machine learning model may enable determination of likely selections that are based on one or more factors. The factors may be associated with product history, such as number of sales for each of the selectable configurations, discounts associated with the selectable configurations, and numbers of user clicks for the selectable configurations. The factors may also be associated with the item such as price of the item, the type of the item, and the number of users who are interested in the item. The factors may also be associated with the user, such as the purchase history of the user and other information that are unique for the user; Paragraph 0042, In some embodiments, an algorithm, such as a feature subset selection algorithm or an induction algorithm, may be implemented to define groupings or categories. Probabilistic approaches may also be incorporated. One or more estimation methods may be incorporated, such as a parametric classification technique. In various embodiments, the machine learning model may employ a combination of probabilistic and heuristic methods to guide and narrow the data that are analyzed; Paragraph 0046, In some configurations, the machine learning model 456 may be configured to utilize supervised and/or unsupervised machine learning technologies to predict product variations. For example, the machine learning model 456 may utilize supervised machine learning techniques by training on product and user data as described herein. The machine learning model 456 can generate predictions based on features extracted from the product and user information. The predictions can be provided in various forms, such as a single product variation, or a group of top product variations), and training the prediction model with one or more … based on the at least one predicted score and the customer interface activity data (Paragraph 0040, In an embodiment, a top variation machine learning model may be implemented with a feedback loop to update the predictions based on currently available data. In some configurations, the top variation machine learning model may be configured to utilize supervised, unsupervised, or reinforcement learning techniques to predict top variations), and wherein one or more of the customer data, the customer article data, or the customer interface activity data is stored with an expiration period (Paragraph 0031, Based on the available data, the machine learning model may predict the top product variations for the user. The top variations may be preselected and rendered on the product page. In some embodiments, after a predetermined time, the subsequent user actions may be determined to provide feedback to the machine learning model and whether the selected product variations increased the likelihood of a desired objective. The objective can include, for example, increased sales of the item, or increased time that the user spends on the product site. The resulting user action may be fed back to the machine learning model to further update the model; Paragraph 0040, In an embodiment, a top variation machine learning model may be implemented with a feedback loop to update the predictions based on currently available data. In some configurations, the top variation machine learning model may be configured to utilize supervised, unsupervised, or reinforcement learning techniques to predict top variations; Examiner interprets an expiration period as a predetermined time, wherein subsequent data is used to update the model after the predetermined time).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify how the customer interface data is used for training a machine learning model of the invention of Parker et al. to further incorporate wherein training the prediction model includes clustering the at least one customer based on the customer interface activity data including an article category previously selected of the invention of Periyathambi et al. because a high number of clicks may indicate a general likelihood that the user may prefer the variation (See Periyathambi et al., Paragraph 0026). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The combination of Parker et al. and Periyathambi et al. discloses: training a machine learning model based on the customer data, the customer article data, and the customer interface activity data of the at least one customer to generate at least one predicted score; reordering based on environmental data; and retraining based on new data. Although the combination of Parker et al. and Periyathambi et al. discloses all the limitations above, the combination of Parker et al. and Periyathambi et al. does not specifically disclose embedding the training data and wherein the training and retraining process include a loss function to improve the accuracy of the model. 
However, Fang et al. discloses converting the customer data and the customer article data (Paragraph 0144, FIG. 7 as "com,” which is a customer-to-customer online platform for buying and selling used fashion items. This dataset included several kinds of implicit feedback include clicks, purchases, sales, etc. For all four datasets, each item had an associated image and a pre-extracted CNN feature representation used to test the conventional systems (as described above, the fashion recommendation system uses the Siamese convolutional neural network to directly extract visual latent item features rather than use pre-extracted CNN feature representations; Examiner interprets the purchases as the customer data and the item features as the customer article data) to embedded customer data and embedded article data (Paragraph 0043, The term “personalized ranking model” refers to a machine-learning algorithm that is trained to analyze data and produce a resulting latent representation or embedding. In some embodiments, a personalized ranking model includes a Bayesian personalization ranking algorithm that employs a loss method to determine latent feature vectors as the personalized ranking model. In additional embodiments, the fashion recommendation system also employs matrix factorization as an underlying predictor and/or stochastic gradient to determine feature vectors. Generally, the personalized ranking model determines latent user features, as described below; Paragraph 0048, Similarly, the term “latent item features” refers to a vector of numeric values representing visual characteristics and attributes of an item. In particular, the term “latent item features” includes a set of values corresponding to latent and/or hidden characteristics identified based on observed user action (e.g., implicit or explicit feedback). In one or more embodiments, latent item features are represented by a feature vector in multi-dimensional vector space), the embedded customer data and the embedded article data including extra information (Paragraph 0043, The term “personalized ranking model” refers to a machine-learning algorithm that is trained to analyze data and produce a resulting latent representation or embedding. In some embodiments, a personalized ranking model includes a Bayesian personalization ranking algorithm that employs a loss method to determine latent feature vectors as the personalized ranking model. In additional embodiments, the fashion recommendation system also employs matrix factorization as an underlying predictor and/or stochastic gradient to determine feature vectors. Generally, the personalized ranking model determines latent user features, as described below; Paragraph 0047, As used herein, the term “latent user features" refers to a vector of numeric values representing preferences, characteristics, and attributes of a user. In particular, the term “latent user features” includes a set of values corresponding to latent and/or hidden preferences of a user. In one or more embodiments, latent user features are represented by a feature vector in multi-dimensional vector space (e.g., three-dimensional space); Examiner interprets “attributes of the user” as the “extra information”);
training a prediction model based on the embedded customer data, the embedded customer article data, and the customer interface activity data of the at least one customer to generate at least one predicted score (Paragraph 0043, The term “personalized ranking model” refers to a machine-learning algorithm that is trained to analyze data and produce a resulting latent representation or embedding. In some embodiments, a personalized ranking model includes a Bayesian personalization ranking algorithm that employs a loss method to determine latent feature vectors as the personalized ranking model. In additional embodiments, the fashion recommendation system also employs matrix factorization as an underlying predictor and/or stochastic gradient (e.g., ascent or descent) to determine feature vectors. Generally, the personalized ranking model determines latent user features, as described below; Paragraph 0049,  In addition, the fashion recommendation system can employ the preference predictor to determine preference prediction scores for each item in a dataset when providing personalized fashion recommendations to a user, as detailed below; Paragraph 0065, As mentioned previously, the training image dataset 202 includes data (e.g., implicit feedback 204) corresponding to user interactions with each item. For instance, for at least one user, the training image dataset 202 indicates if the user has interacted with the item. In additional embodiments, the training image dataset 202 indicates the type of interactions, such as whether the user interaction was implicit or explicit. Examples of implicit user interactions can include viewing, clicking, hovering, selecting, saving, adding to a digital cart, or purchasing an item; Paragraph 0076, In many embodiments, the personalized ranking model 230 employs Bayesian personalized ranking, which is an optimization framework that works well with implicit feedback. For instance, the Bayesian personalized ranking can utilize triplets (e.g., the triplets 206) to determine preference prediction scores (e.g., correlation scores) for items for a user), wherein training the prediction model includes clustering the at least one customer based on the customer interface activity data including an article category previously selected via the customer interface (Paragraph 0065, As mentioned previously, the training image dataset 202 includes data (e.g., implicit feedback 204) corresponding to user interactions with each item. For instance, for at least one user, the training image dataset 202 indicates if the user has interacted with the item. In additional embodiments, the training image dataset 202 indicates the type of interactions, such as whether the user interaction was implicit or explicit. Examples of implicit user interactions can include viewing, clicking, hovering, selecting, saving, adding to a digital cart, or purchasing an item; Paragraph 0067, As shown, the fashion recommendation system employs the training image dataset 202 to generate triplets 206. As mentioned above, a triplet includes a user 208, a positive item, and a negative item. More particularly, a triplet includes a user 208, a positive image 210 of a positive item, and a negative image 212 of a negative item. Within each triplet, the fashion recommendation system ranks positive items over negative items because an assumption in training is that observed implicit feedback is interpreted as “more preferable” to non-observed feedback) and training the prediction model with one or more loss functions based on the at least one predicted score and the customer interface activity data (Paragraph 0077, To illustrate, as shown in FIG. 2, the fashion recommendation system feeds the triplets 206 for the user 208 to the personalized ranking model 230. The personalized ranking model 230 applies a Bayesian personalized ranking loss algorithm to the positive image 210 and negative image 212 in the triplet to optimize the ranking of visual user preferences based on the relative comparison of the positive image 210 having a larger preference score for the user than the negative image 212. The personalized ranking model 230 outputs latent user features that represent the visual user preferences. In additional embodiments, the personalized ranking model 230 also employs matrix factorization as an underlying predictor to determine latent user features), and wherein one or more of the customer data, the customer article data, or the customer interface activity data is stored with an expiration period (Paragraph 0066, In some embodiments, the training image dataset 202 also includes a timestamp of the user interaction. In these embodiments, the fashion recommendation system can use the timestamp to filter out user interactions based on recent, new, or trending fashion items. For instance, the fashion recommendation system includes user interactions with items that have a timestamp within the last two weeks, three months, or year. In this manner, as described further below, the fashion recommendation system can account for changes in user preferences, tastes, and fashion trends and styles that often occur over time);
obtaining at least one of user data, user article data, or user interface activity data of a user of the apparel transaction application (Paragraph 0049, In addition, the fashion recommendation system can employ the preference predictor to determine preference prediction scores (e.g., correlation scores) for each item in a dataset when providing personalized fashion recommendations to a user, as detailed below); 
determining a rank of one or more articles based on the trained prediction model by inputting the at least one of the user data, the user article data, or the user interface activity data, the rank indicating a level of preference of the user regarding the one or more articles (Paragraph 0059, Upon being trained, the fashion recommendation system can employ portions of the Siamese convolutional neural network along with the trained latent user features to rank items from a dataset that best reflect a user's preferences. As described in greater detail with respect to FIG. 3, the fashion recommendation system employs the trained preference predictor to determine preference predictions scores for items in a dataset that accurately predict a user's preference of the items, rank the items based on the preference predictions scores, and provide one or more of the items to the user based on the ranked preference predictions scores);
obtaining environmental data including values of one or more environmental factors, the one or more environmental factors including at least one economic factor (Paragraph 0065, As mentioned previously, the training image dataset 202 includes data (e.g., implicit feedback 204) corresponding to user interactions with each item. For instance, for at least one user, the training image dataset 202 indicates if the user has interacted with the item. In additional embodiments, the training image dataset 202 indicates the type of interactions, such as whether the user interaction was implicit or explicit. Examples of implicit user interactions can include viewing, clicking, hovering, selecting, saving, adding to a digital cart, or purchasing an item. In general, implicit actions include actions performed by a user that are not expressly intended to be shared with other users or the public at large or explicitly indicate a preference or lack thereof for an item. In contrast, examples of explicit actions include leaving a review of or comments about an item or sharing the item that indicate an explicit preference or lack thereof for an item. In at least one embodiment, the implicit feedback is the purchase of the item; Examiner interprets the reviews as an indicator used to prioritize articles. Based on broadest reasonable interpretation in light of the specification, Fang et al. discloses “one economic factor” because it discloses positive and negative indicators to prioritize articles based on reviews feedback);
re-ordering the ranked one or more articles via the trained prediction model based on the obtained environmental data including values of the one or more environmental factors (Paragraph 0067, As shown, the fashion recommendation system employs the training image dataset 202 to generate triplets 206. As mentioned above, a triplet includes a user 208, a positive item, and a negative item. More particularly, a triplet includes a user 208, a positive image 210 of a positive item, and a negative image 212 of a negative item. Within each triplet, the fashion recommendation system ranks positive items over negative items because an assumption in training is that observed implicit feedback is interpreted as “more preferable” to non-observed feedback; Paragraph 0068, In one or more embodiments, a positive item corresponds to an item in the training image dataset 202 with which the user has interacted. In many embodiments, the fashion recommendation system limits user interactions to implicit feedback 204 when determining positive items for a user. In alternative embodiments, the fashion recommendation system includes all types of user interactions (e.g., both implicit and explicit feedback). Additionally, a negative item corresponds to an item in the training image dataset 202 with which no interaction data is available for a user (e.g., an item has no implicit and/or explicit feedback associated with a user)); 
and providing, to the user, the personalized user interface associated with the apparel transaction application to the user based on the re-ordered one or more articles (see Figure 2 and related text in Paragraph 0079, As mentioned above, both the Siamese convolutional neural network 220 and the personalized ranking model 230 provide latent features to the preference predictor 240. In general, the preference predictor 240 correlates the two sets of latent features to determine an improved personalized recommendation ranking of items for the user. Indeed, the preference predictor 240 correlates latent user features associated with the user with latent user features to accurately predict compatibility between unseen items and the user. In one or more embodiments, the preference predictor 240 determines a preference prediction score for each item for a user; Paragraph 0153, Regarding qualitative results, FIG. 8 illustrates visual results 800 of the fashion recommendation system in providing users with personalized fashion recommendations in accordance with one or more embodiments).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the training process for providing a personalized user interface to a user of the invention of Parker et al. and Periyathambi et al. to further specify wherein the training data is embedded of the invention of Fang et al. because doing so would allow the method to employ matrix factorization as an underlaying predictors and/or stochastic gradient to determine feature vectors (See Fang et al., Paragraph 0043) and use a loss function to repetitively train to minimize the total overall loss (Paragraphs 0044 & 0065, loss function includes explicit and implicit actions). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 18 (Currently Amended), Parker et al. discloses a non-transitory computer readable medium for use on a computer system containing computer-executable programming instructions for performing a method (Paragraph 0014, The invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor. In this specification, these implementations, or any other form that the invention may take, may be referred to as techniques. In general, the order of the steps of disclosed processes may be altered within the scope of the invention. Unless stated otherwise, a component such as a processor or a memory described as being configured to perform a task may be implemented as a general component that is temporarily configured to perform the task at a given time or a specific component that is manufactured to perform the task. As used herein, the term `processor` refers to one or more devices, circuits, and/or processing cores configured to process data, such as computer program instructions) of providing a personalized user interface to a user (Paragraph 0102, FIG. 8 is a diagram illustrating an embodiment of a user interface for outfit combination recommendation and feedback), the method comprising: 
obtaining, via one or more processors (Figure 6, item 601, Processor), customer data including customer identification data of at least one customer of an apparel transaction application (Paragraph 0019, For example, the catalog may be based on physical items such as clothing items or accessories provided to the user for purchase; Paragraph 0033, Feedback profile data store 201, customer catalog data store 202, and sizing profile data store 203 may be configured to store information about customers, products, sales data, performance metrics, and machine learning models; Paragraph 0075, Upon enrollment, the potential customer becomes a customer and information about the customer may be stored including a catalog of customer items. Products may be provided to the customer once or on a recurring/subscription basis; Examiner notes that sales data is equivalent to transaction data), the customer identification data including customer demographic data of the at least one customer (Paragraph 0017, In some embodiments, users are clustered into target categories based on user profile data. For example, users with similar geography, income, employment, age, gender, and/or other attributes are clustered into a segmented target category. A segmented target category allows training data such as user preferences to be aggregated from all of the customers in the target category); 
obtaining, via the one or more processors (Figure 6, item 601, Processor), customer article data including article information associated with the at least one customer (Paragraph 0019, The training data may be gathered by collecting user preferences and corresponding preferred outfit combinations for an audience of users, some of which may have similar preferences as the target user) of the apparel transaction application (Paragraph 0019, For example, the catalog may be based on physical items such as clothing items or accessories provided to the user for purchase; Paragraph 0033, Feedback profile data store 201, customer catalog data store 202, and sizing profile data store 203 may be configured to store information about customers, products, sales data, performance metrics, and machine learning models; Paragraph 0075, Upon enrollment, the potential customer becomes a customer and information about the customer may be stored including a catalog of customer items. Products may be provided to the customer once or on a recurring/subscription basis; Examiner notes that sales data is equivalent to transaction data); 
obtaining, via the one or more processors (Figure 6, item 601, Processor), customer interface activity data of the at least one customer, customer interface activity data including one or more interactive activities between the at least one customer and a customer interface (Paragraph 0063, In some embodiments, data collected includes additional data such as outfit style preferences, style properties of products, and/or past outfit selection information, among other relevant outfit selection data. By utilizing features such as outfit style preferences, style properties, and past outfit selection information, a machine learning model can be trained to predict the likelihood a customer with a particular outfit style preference will select an outfit combination recommendation with particular outfit style properties. For example, certain customers may prefer a particular blouse paired with skirts while other customers may prefer the same blouse paired with dress pants) associated with the apparel transaction application (Paragraph 0019, For example, the catalog may be based on physical items such as clothing items or accessories provided to the user for purchase; Paragraph 0033, Feedback profile data store 201, customer catalog data store 202, and sizing profile data store 203 may be configured to store information about customers, products, sales data, performance metrics, and machine learning models; Paragraph 0075, Upon enrollment, the potential customer becomes a customer and information about the customer may be stored including a catalog of customer items. Products may be provided to the customer once or on a recurring/subscription basis; Examiner notes that sales data is equivalent to transaction data), wherein the one or more interactive activities include at least one of an action of clicking a link to navigate in the customer interface, an action of typing a search term, or an action of selecting a filter performed by the at least one customer (Paragraph 0063, By utilizing features such as outfit style preferences, style properties, and past outfit selection information, a machine learning model can be trained to predict the likelihood a customer with a particular outfit style preference will select an outfit combination recommendation with particular outfit style properties; Paragraph 0017, One or more items of the outfit combination may also be selected from an inventory of items available for the user to trial and/or purchase. In some embodiments, the recommended outfits are based on selecting one or more items and building a recommended outfit combination based on the selected items; Paragraph 0030, For example, a customer may decide to not wear any of the recommended outfits and selects an outfit of the customer's own choosing. The customer then provides the customer chosen outfit as feedback, for example, via a photo, a text description, a voice description, a video, etc. In some embodiments, the customer selects a recommended outfit but makes modifications to the outfit. For example, the customer may substitute, remove, and/or add different items to a recommended outfit. The customer can provide the changes as feedback for the recommended outfit combination; Paragraph 0104, Figures 9A-9C show a user interface for creating an outfit combination; Examiner notes that in order to select an outfit, the customer needs to perform the action of clicking a link to navigate in the customer interface. Therefore, based on broadest reasonable interpretation in light of the specification, Parker et al. discloses a “wherein the one or more interactive activities include at least one of an action of clicking a link to navigate in the customer interface”); 
…;
training, via the one or more processors (Figure 6, item 601, Processor), a prediction model based on the … customer data, the … customer article data, and the customer interface activity data of the at least one customer to generate at least one predicted score (Paragraph 0016, A scalable technical solution for improving customer predictions using only sparse individual customer prediction data is disclosed. Using the disclosed techniques, the prediction and customer data of multiple customers is aggregated to enlarge the sample space of training data for training a machine learning model to predict customer activity including customer preferences, interests, and tastes. Once the space of training data is enlarged, the training data can be automatically aggregated into target categories for training the machine learning model. By training on an aggregated target category, the trained machine learning model is applicable for predicting not only individual customer activity but the solution also scales to include any other customers that are clustered within the aggregated target category. Although customers are clustered to improve the scalability and performance of prediction results, in various embodiments, the predictions can be highly individual and customized for individual customers by sourcing results for each customer from a data source or catalog of individual items associated with the customer; Paragraph 0054, For example , a predicted outfit combination ranked match score between an outfit combination and the customer is determined using a trained machine learning model. The predicted outfit combination ranked match score may be used to rank the outfit combination amongst other outfit combinations. The ranked order of suggested outfit combinations may be provided to the customer or a stylist. In some embodiments, the ranked match score indicates how strongly the customer likes the outfit and/or the likelihood the user will purchase or retain the items of the outfit combination; Paragraph 0063, In some embodiments, data collected includes additional data such as outfit style preferences, style properties of products, and/or past outfit selection information, among other relevant outfit selection data. By utilizing features such as outfit style preferences, style properties, and past outfit selection information, a machine learning model can be trained to predict the likelihood a customer with a particular outfit style preference will select an outfit combination recommendation with particular outfit style properties. For example, certain customers may prefer a particular blouse paired with skirts while other customers may prefer the same blouse paired with dress pants; Paragraph 0065, For example, past data associated with outfit combinations to be predicted for a particular target user category, for example a category based on the age and gender of the customer, is gathered. Different models of the particular target user category may be trained for each of the various different segments of the category), wherein training the prediction model includes clustering the at least one customer (Paragraph 0016, By training on an aggregated target category, the trained machine learning model is applicable for predicting not only individual customer activity but the solution also scales to include any other customers that are clustered within the aggregated target category; Paragraph 0017, In some embodiments, users are clustered into target categories based on user profile data. For example, users with similar geography, income, employment, age, gender, and/or other attributes are clustered into a segmented target category. A segmented target category allows training data such as user preferences to be aggregated from all of the customers in the target category) …; 
obtaining, via the one or more processors (Figure 6, item 601, Processor), at least one of user data, user article data, or user interface activity data of a user (Paragraph 0063, In some embodiments, data collected includes additional data such as outfit style preferences, style properties of products, and/or past outfit selection information, among other relevant outfit selection data. By utilizing features such as outfit style preferences, style properties, and past outfit selection information, a machine learning model can be trained to predict the likelihood a customer with a particular outfit style preference will select an outfit combination recommendation with particular outfit style properties. For example, certain customers may prefer a particular blouse paired with skirts while other customers may prefer the same blouse paired with dress pants) of the apparel transaction application (Paragraph 0019, For example, the catalog may be based on physical items such as clothing items or accessories provided to the user for purchase; Paragraph 0033, Feedback profile data store 201, customer catalog data store 202, and sizing profile data store 203 may be configured to store information about customers, products, sales data, performance metrics, and machine learning models; Paragraph 0075, Upon enrollment, the potential customer becomes a customer and information about the customer may be stored including a catalog of customer items. Products may be provided to the customer once or on a recurring/subscription basis; Examiner notes that sales data is equivalent to transaction data); 
determining, via the one or more processors (Figure 6, item 601, Processor), a rank of one or more articles based on the trained prediction model by inputting the at least one of the user data, the user article data, or the user interface activity data, the rank indicating a level of preference of the user regarding the one or more articles (Paragraph 0054, At 303, outfit combination options are determined based on the customer attributes. The outfit combination options may be determined by processing the customer attributes to select a subset of outfit combinations based on the customer's catalog of items. The outfit combination options may be provided to stylists. In various embodiments, instead of directly offering all of the outfit combination options to the customer, a stylist first selects outfit combinations from among the outfit combination options to provide to the customer. In various embodiments, the outfit combination options are determined in part based on a predicted outfit combination ranked match score. For example, a predicted outfit combination ranked match score between an outfit combination and the customer is determined using a trained machine learning model. The predicted outfit combination ranked match score may be used to rank the outfit combination amongst other outfit combinations. The ranked order of suggested outfit combinations may be provided to the customer or a stylist. In some embodiments, the ranked match score indicates how strongly the customer likes the outfit and/or the likelihood the user will purchase or retain the items of the outfit combination); 
obtaining, via the one or more processors (Figure 6, item 601, Processor), environmental data including values of one or more environmental factors, the one or more environmental factors including an economic factor including a current inventory level of the one or more articles (Paragraph 0034, Information in feedback profile data store 201 about an item may be stored with statistics such as a sales metric (e.g., statistics related to sales of an item or group of items) , an inventory metric (e.g., statistics related to inventory such as number of units in inventory), variety (e.g., a measure of diversity of inventory and related information such as addressable market), associated outfit combinations for the item, etc.; Paragraph 0037, The inventory interface translates inventory requests and updates to and from the components of FIG. 2 using the appropriate inventory data store interface. In various embodiments, inventory information may include garment or product inventory information including a stock keeping unit (SKU), an item type, an item property (e.g., color, pattern, material), a silhouette category, quantity for each product, as well as historical information along with other similar appropriate inventory information; Paragraph 0038, In various embodiments, the inventory interface is used to access information about how many units of each item are in the inventory. Supply chain information such as how many units of an item have been ordered, when they are expected to be received to replenish a stock of the item, etc. may be accessed via the inventory interface); 
re-ordering, via the one or more processors (Figure 6, item 601, Processor), the ranked one or more articles via the trained prediction model based on the obtained environmental data including values of the one or more environmental factors (Paragraph 0054, In various embodiments, the outfit combination options are determined in part based on a predicted outfit combination ranked match score. For example, a predicted outfit combination ranked match score between an outfit combination and the customer is determined using a trained machine learning model. The predicted outfit combination ranked match score may be used to rank the outfit combination amongst other outfit combinations. The ranked order of suggested outfit combinations may be provided to the customer or a stylist. In some embodiments, the ranked match score indicates how strongly the customer likes the outfit and/or the likelihood the user will purchase or retain the items of the outfit combination; Paragraph 0100, In some embodiments, recommendations 700 may be further modified and/or filtered by a stylist (or customer). For example, a stylist may add one or more accessories to an outfit combination, swap out one item for another from an outfit combination, swap out one or more recommended outfit combinations for different recommended outfit combinations, etc. In some embodiments, the items of recommendations 700 are based on the items available to the customer. For example, some (or all) items of recommended outfit combinations 701, 703, and 705 are owned by the customer. In some embodiments, the majority of the items of recommendations 700 are available to the customer and one or more of the remaining items of recommended outfit combinations 701, 703, and/or 705 are available for trial or purchase. Recommendations 700 are provided to the customer as examples of how to integrate potential new items into the customer's existing wardrobe; Examiner notes that the recommended and/or ranked articles via the trained prediction model can be further evaluated/ranked/reordered based on environmental data (e.g. items that are available for trial or purchase). As explained before, availability data is obtained from the product inventory information. Based on broadest reasonable interpretation in light of the specification, Parker et al. discloses “re-ordering, via the one or more processors, the ranked one or more articles via the trained prediction model based on the obtained environmental data including values of the one or more environmental factors” because items are further evaluated/ranked/reordered based on availability); 
and providing, to the user, the personalized user interface associated with the apparel transaction application to the user based on the re-ordered one or more articles (Paragraph 0019, For example, the catalog may be based on physical items such as clothing items or accessories provided to the user for purchase; Paragraph 0033, Feedback profile data store 201, customer catalog data store 202, and sizing profile data store 203 may be configured to store information about customers, products, sales data, performance metrics, and machine learning models; Paragraph 0075, Upon enrollment, the potential customer becomes a customer and information about the customer may be stored including a catalog of customer items. Products may be provided to the customer once or on a recurring/subscription basis; Paragraph 0094, In the example shown, display 611 and touch-screen input device 613 may be utilized for displaying a graphical user interface for providing a graphical representation of an outfit combination recommendation to a customer and/or capturing and submitting photos/videos of outfit combinations worn by the customer; Paragraph 0099, In some embodiments, recommendations 700 may be further modified and/or filtered by a stylist or customer; Paragraph 0106, In some embodiments, the selection can be filtered, for example, by size, material, fit, trends, color, or other filter parameters. In some embodiments, the user interfaces of FIGS. 9A, 9B, and 9C are part of design tool 209 of FIG. 2 for generating outfit combinations. In some embodiments, the outfit combinations generated as demonstrated by FIGS. 9A, 9B, and 9C are used to generate preference and/or training data for the processes of FIGS. 1, 3, 4, and/or 5).
Although Parker et al. discloses all the limitations above and training a prediction model based on the customer data, the customer article data, and the customer interface activity data of the at least one customer, wherein training the prediction model includes clustering the at least one customer (Paragraph 0017, In some embodiments, users are clustered into target categories based on user profile data. For example, users with similar geography, income, employment, age, gender, and/or other attributes are clustered into a segmented target category. A segmented target category allows training data such as user preferences to be aggregated from all of the customers in the target category), Parker et al. does not specifically disclose wherein training the prediction model includes clustering the at least one customer based on the customer interface activity data.
However, Periyathambi et al. discloses obtaining, via the one or more processors (Figure 7, item 7.2, CPU), customer interface activity data of the at least one customer, customer interface activity data including one or more interactive activities between the at least one customer and a customer interface associated with the apparel transaction application, wherein the one or more interactive activities include at least one of an action of clicking a link to navigate in the customer interface, an action of typing a search term, or an action of selecting a filter performed by the at least one customer (Paragraph 0030, Past user behavior. This property may be associated with record of past user behavior such as mouse clicks, items previously purchased or added to cart, and items subscribed to or watched. This data may be analyzed to infer a pattern of preferences that may indicate a correlation to certain product variations); 
…
training, via the one or more processors (Figure 7, item 7.2, CPU), a prediction model (Paragraph 0019, Based on item information and past user behavior, a machine learning model may be implemented that is configured to predict and present variations that are most likely to be of interest to the user. In some embodiments, reinforcement learning techniques may be implemented to reward the learning process based on the observed data) based on the … customer data (Paragraphs 0020-0022, In one embodiment, the machine learning model can be based on one or more of the following features: Variation Sold. In some cases, the number of items sold may be further segmented by number of items sold within a specified time period, or the number of items sold within a specific region or demographic category), the … customer article data (Paragraphs 0020, & 0027-0028, In one embodiment, the machine learning model can be based on one or more of the following features: User Interests. This property may be associated with data which may indicate whether a user would be interested in a particular variation or a set of variations based on known user preferences, such as preferences identified in a user account), and the … customer interface activity data of the at least one customer (Paragraphs 0020, & 0025-0026, In one embodiment, the machine learning model can be based on one or more of the following features: Variation Clicks. This property may be associated with the number of mouse clicks or other indications that a particular variation has seen a level of interest by other users. In some cases, the number of clicks may be further segmented by number of clicks within a specified time period, or number of clicks within a specific region or demographic category), wherein training the prediction model includes clustering the at least one customer based on the customer interface activity data including an article category previously selected via the customer interface (Paragraph 0038, In one embodiment, a machine learning model may be implemented to determine top product variations. The machine learning model may enable determination of likely selections that are based on one or more factors. The factors may be associated with product history, such as number of sales for each of the selectable configurations, discounts associated with the selectable configurations, and numbers of user clicks for the selectable configurations. The factors may also be associated with the item such as price of the item, the type of the item, and the number of users who are interested in the item. The factors may also be associated with the user, such as the purchase history of the user and other information that are unique for the user; Paragraph 0042, In some embodiments, an algorithm, such as a feature subset selection algorithm or an induction algorithm, may be implemented to define groupings or categories. Probabilistic approaches may also be incorporated. One or more estimation methods may be incorporated, such as a parametric classification technique. In various embodiments, the machine learning model may employ a combination of probabilistic and heuristic methods to guide and narrow the data that are analyzed; Paragraph 0046, In some configurations, the machine learning model 456 may be configured to utilize supervised and/or unsupervised machine learning technologies to predict product variations. For example, the machine learning model 456 may utilize supervised machine learning techniques by training on product and user data as described herein. The machine learning model 456 can generate predictions based on features extracted from the product and user information. The predictions can be provided in various forms, such as a single product variation, or a group of top product variations), and training the prediction model with one or more … based on the at least one predicted score and the customer interface activity data (Paragraph 0040, In an embodiment, a top variation machine learning model may be implemented with a feedback loop to update the predictions based on currently available data. In some configurations, the top variation machine learning model may be configured to utilize supervised, unsupervised, or reinforcement learning techniques to predict top variations), and wherein one or more of the customer data, the customer article data, or the customer interface activity data is stored with an expiration period (Paragraph 0031, Based on the available data, the machine learning model may predict the top product variations for the user. The top variations may be preselected and rendered on the product page. In some embodiments, after a predetermined time, the subsequent user actions may be determined to provide feedback to the machine learning model and whether the selected product variations increased the likelihood of a desired objective. The objective can include, for example, increased sales of the item, or increased time that the user spends on the product site. The resulting user action may be fed back to the machine learning model to further update the model; Paragraph 0040, In an embodiment, a top variation machine learning model may be implemented with a feedback loop to update the predictions based on currently available data. In some configurations, the top variation machine learning model may be configured to utilize supervised, unsupervised, or reinforcement learning techniques to predict top variations; Examiner interprets an expiration period as a predetermined time, wherein subsequent data is used to update the model after the predetermined time).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify how the customer interface data is used for training a machine learning model of the invention of Parker et al. to further incorporate wherein training the prediction model includes clustering the at least one customer based on the customer interface activity data including an article category previously selected of the invention of Periyathambi et al. because a high number of clicks may indicate a general likelihood that the user may prefer the variation (See Periyathambi et al., Paragraph 0026). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The combination of Parker et al. and Periyathambi et al. discloses: training a machine learning model based on the customer data, the customer article data, and the customer interface activity data of the at least one customer to generate at least one predicted score; reordering based on environmental data; and retraining based on new data. Although the combination of Parker et al. and Periyathambi et al. discloses all the limitations above, the combination of Parker et al. and Periyathambi et al. does not specifically disclose embedding the training data and wherein the training and retraining process include a loss function to improve the accuracy of the model. 
However, Fang et al. discloses converting, by the one or more processors (Figure 11, item 1102, Processor), the customer data and the customer article data (Paragraph 0144, FIG. 7 as "com,” which is a customer-to-customer online platform for buying and selling used fashion items. This dataset included several kinds of implicit feedback include clicks, purchases, sales, etc. For all four datasets, each item had an associated image and a pre-extracted CNN feature representation used to test the conventional systems (as described above, the fashion recommendation system uses the Siamese convolutional neural network to directly extract visual latent item features rather than use pre-extracted CNN feature representations; Examiner interprets the purchases as the customer data and the item features as the customer article data) to embedded customer data and embedded article data (Paragraph 0043, The term “personalized ranking model” refers to a machine-learning algorithm that is trained to analyze data and produce a resulting latent representation or embedding. In some embodiments, a personalized ranking model includes a Bayesian personalization ranking algorithm that employs a loss method to determine latent feature vectors as the personalized ranking model. In additional embodiments, the fashion recommendation system also employs matrix factorization as an underlying predictor and/or stochastic gradient to determine feature vectors. Generally, the personalized ranking model determines latent user features, as described below; Paragraph 0048, Similarly, the term “latent item features” refers to a vector of numeric values representing visual characteristics and attributes of an item. In particular, the term “latent item features” includes a set of values corresponding to latent and/or hidden characteristics identified based on observed user action (e.g., implicit or explicit feedback). In one or more embodiments, latent item features are represented by a feature vector in multi-dimensional vector space), the embedded customer data and the embedded article data including extra information (Paragraph 0043, The term “personalized ranking model” refers to a machine-learning algorithm that is trained to analyze data and produce a resulting latent representation or embedding. In some embodiments, a personalized ranking model includes a Bayesian personalization ranking algorithm that employs a loss method to determine latent feature vectors as the personalized ranking model. In additional embodiments, the fashion recommendation system also employs matrix factorization as an underlying predictor and/or stochastic gradient to determine feature vectors. Generally, the personalized ranking model determines latent user features, as described below; Paragraph 0047, As used herein, the term “latent user features" refers to a vector of numeric values representing preferences, characteristics, and attributes of a user. In particular, the term “latent user features” includes a set of values corresponding to latent and/or hidden preferences of a user. In one or more embodiments, latent user features are represented by a feature vector in multi-dimensional vector space (e.g., three-dimensional space); Examiner interprets “attributes of the user” as the “extra information”);
training, via the one or more processors, a prediction model based on the embedded customer data, the embedded customer article data, and the customer interface activity data of the at least one customer to generate at least one predicted score (Paragraph 0043, The term “personalized ranking model” refers to a machine-learning algorithm that is trained to analyze data and produce a resulting latent representation or embedding. In some embodiments, a personalized ranking model includes a Bayesian personalization ranking algorithm that employs a loss method to determine latent feature vectors as the personalized ranking model. In additional embodiments, the fashion recommendation system also employs matrix factorization as an underlying predictor and/or stochastic gradient (e.g., ascent or descent) to determine feature vectors. Generally, the personalized ranking model determines latent user features, as described below; Paragraph 0049,  In addition, the fashion recommendation system can employ the preference predictor to determine preference prediction scores for each item in a dataset when providing personalized fashion recommendations to a user, as detailed below; Paragraph 0065, As mentioned previously, the training image dataset 202 includes data (e.g., implicit feedback 204) corresponding to user interactions with each item. For instance, for at least one user, the training image dataset 202 indicates if the user has interacted with the item. In additional embodiments, the training image dataset 202 indicates the type of interactions, such as whether the user interaction was implicit or explicit. Examples of implicit user interactions can include viewing, clicking, hovering, selecting, saving, adding to a digital cart, or purchasing an item; Paragraph 0076, In many embodiments, the personalized ranking model 230 employs Bayesian personalized ranking, which is an optimization framework that works well with implicit feedback. For instance, the Bayesian personalized ranking can utilize triplets (e.g., the triplets 206) to determine preference prediction scores (e.g., correlation scores) for items for a user), wherein training the prediction model includes clustering the at least one customer based on the customer interface activity data including an article category previously selected via the customer interface (Paragraph 0065, As mentioned previously, the training image dataset 202 includes data (e.g., implicit feedback 204) corresponding to user interactions with each item. For instance, for at least one user, the training image dataset 202 indicates if the user has interacted with the item. In additional embodiments, the training image dataset 202 indicates the type of interactions, such as whether the user interaction was implicit or explicit. Examples of implicit user interactions can include viewing, clicking, hovering, selecting, saving, adding to a digital cart, or purchasing an item; Paragraph 0067, As shown, the fashion recommendation system employs the training image dataset 202 to generate triplets 206. As mentioned above, a triplet includes a user 208, a positive item, and a negative item. More particularly, a triplet includes a user 208, a positive image 210 of a positive item, and a negative image 212 of a negative item. Within each triplet, the fashion recommendation system ranks positive items over negative items because an assumption in training is that observed implicit feedback is interpreted as “more preferable” to non-observed feedback) and training the prediction model with one or more loss functions based on the at least one predicted score and the customer interface activity data (Paragraph 0077, To illustrate, as shown in FIG. 2, the fashion recommendation system feeds the triplets 206 for the user 208 to the personalized ranking model 230. The personalized ranking model 230 applies a Bayesian personalized ranking loss algorithm to the positive image 210 and negative image 212 in the triplet to optimize the ranking of visual user preferences based on the relative comparison of the positive image 210 having a larger preference score for the user than the negative image 212. The personalized ranking model 230 outputs latent user features that represent the visual user preferences. In additional embodiments, the personalized ranking model 230 also employs matrix factorization as an underlying predictor to determine latent user features), and wherein one or more of the customer data, the customer article data, or the customer interface activity data is stored with an expiration period (Paragraph 0066, In some embodiments, the training image dataset 202 also includes a timestamp of the user interaction. In these embodiments, the fashion recommendation system can use the timestamp to filter out user interactions based on recent, new, or trending fashion items. For instance, the fashion recommendation system includes user interactions with items that have a timestamp within the last two weeks, three months, or year. In this manner, as described further below, the fashion recommendation system can account for changes in user preferences, tastes, and fashion trends and styles that often occur over time);
obtaining, via the one or more processors, at least one of user data, user article data, or user interface activity data of a user of the apparel transaction application (Paragraph 0049, In addition, the fashion recommendation system can employ the preference predictor to determine preference prediction scores (e.g., correlation scores) for each item in a dataset when providing personalized fashion recommendations to a user, as detailed below); 
determining, via the one or more processors, a rank of one or more articles based on the trained prediction model by inputting the at least one of the user data, the user article data, or the user interface activity data, the rank indicating a level of preference of the user regarding the one or more articles (Paragraph 0059, Upon being trained, the fashion recommendation system can employ portions of the Siamese convolutional neural network along with the trained latent user features to rank items from a dataset that best reflect a user's preferences. As described in greater detail with respect to FIG. 3, the fashion recommendation system employs the trained preference predictor to determine preference predictions scores for items in a dataset that accurately predict a user's preference of the items, rank the items based on the preference predictions scores, and provide one or more of the items to the user based on the ranked preference predictions scores);
obtaining, via the one or more processors, environmental data including values of one or more environmental factors, the one or more environmental factors including an economic factor including a … of the one or more articles (Paragraph 0065, As mentioned previously, the training image dataset 202 includes data (e.g., implicit feedback 204) corresponding to user interactions with each item. For instance, for at least one user, the training image dataset 202 indicates if the user has interacted with the item. In additional embodiments, the training image dataset 202 indicates the type of interactions, such as whether the user interaction was implicit or explicit. Examples of implicit user interactions can include viewing, clicking, hovering, selecting, saving, adding to a digital cart, or purchasing an item. In general, implicit actions include actions performed by a user that are not expressly intended to be shared with other users or the public at large or explicitly indicate a preference or lack thereof for an item. In contrast, examples of explicit actions include leaving a review of or comments about an item or sharing the item that indicate an explicit preference or lack thereof for an item. In at least one embodiment, the implicit feedback is the purchase of the item; Examiner interprets the reviews as an indicator used to prioritize articles. Based on broadest reasonable interpretation in light of the specification, Fang et al. discloses “one economic factor” because it discloses positive and negative indicators to prioritize articles based on reviews feedback);
re-ordering, via the one or more processors, the ranked one or more articles via the trained prediction model based on the obtained environmental data including values of the one or more environmental factors (Paragraph 0067, As shown, the fashion recommendation system employs the training image dataset 202 to generate triplets 206. As mentioned above, a triplet includes a user 208, a positive item, and a negative item. More particularly, a triplet includes a user 208, a positive image 210 of a positive item, and a negative image 212 of a negative item. Within each triplet, the fashion recommendation system ranks positive items over negative items because an assumption in training is that observed implicit feedback is interpreted as “more preferable” to non-observed feedback; Paragraph 0068, In one or more embodiments, a positive item corresponds to an item in the training image dataset 202 with which the user has interacted. In many embodiments, the fashion recommendation system limits user interactions to implicit feedback 204 when determining positive items for a user. In alternative embodiments, the fashion recommendation system includes all types of user interactions (e.g., both implicit and explicit feedback). Additionally, a negative item corresponds to an item in the training image dataset 202 with which no interaction data is available for a user (e.g., an item has no implicit and/or explicit feedback associated with a user)); 
and providing, to the user, the personalized user interface associated with the apparel transaction application to the user based on the re-ordered one or more articles (see Figure 2 and related text in Paragraph 0079, As mentioned above, both the Siamese convolutional neural network 220 and the personalized ranking model 230 provide latent features to the preference predictor 240. In general, the preference predictor 240 correlates the two sets of latent features to determine an improved personalized recommendation ranking of items for the user. Indeed, the preference predictor 240 correlates latent user features associated with the user with latent user features to accurately predict compatibility between unseen items and the user. In one or more embodiments, the preference predictor 240 determines a preference prediction score for each item for a user; Paragraph 0153, Regarding qualitative results, FIG. 8 illustrates visual results 800 of the fashion recommendation system in providing users with personalized fashion recommendations in accordance with one or more embodiments).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the training process for providing a personalized user interface to a user of the invention of Parker et al. and Periyathambi et al. to further specify wherein the training data is embedded of the invention of Fang et al. because doing so would allow the method to employ matrix factorization as an underlaying predictors and/or stochastic gradient to determine feature vectors (See Fang et al., Paragraph 0043) and use a loss function to repetitively train to minimize the total overall loss (Paragraphs 0044 & 0065, loss function includes explicit and implicit actions). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 5 and 14 (Previously Presented), which is dependent of claim 1, the combination of Parker et al., and Periyathambi et al., and Fang et al. discloses all the limitations in claim 1. Parker et al. further discloses wherein the customer interface activity data is … at least one of a number of clicks by the at least one customer in the customer interface to certain article categories, a brand name of an article typed by the at least one customer in a search in the customer interface, or one or more selections associated with one or more articles and clicked/chosen by the at least one customer in the customer interface (Paragraph 0063, By utilizing features such as outfit style preferences, style properties, and past outfit selection information, a machine learning model can be trained to predict the likelihood a customer with a particular outfit style preference will select an outfit combination recommendation with particular outfit style properties; Paragraph 0017, One or more items of the outfit combination may also be selected from an inventory of items available for the user to trial and/or purchase. In some embodiments, the recommended outfits are based on selecting one or more items and building a recommended outfit combination based on the selected items; Paragraph 0030, For example, a customer may decide to not wear any of the recommended outfits and selects an outfit of the customer's own choosing. The customer then provides the customer chosen outfit as feedback, for example, via a photo, a text description, a voice description, a video, etc. In some embodiments, the customer selects a recommended outfit but makes modifications to the outfit. For example, the customer may substitute, remove, and/or add different items to a recommended outfit. The customer can provide the changes as feedback for the recommended outfit combination; Paragraph 0104, Figures 9A-9C show a user interface for creating an outfit combination; Examiner notes that in order to select an outfit, the customer needs to perform the action of clicking. Therefore, based on broadest reasonable interpretation in light of the specification, Parker et al. discloses a “one or more selections associated with one or more articles and clicked by the at least one customer in the customer interface”).
	Although Parker et al. discloses customer interface activity data including one or more interactive activities between the at least one customer and a customer interface (Paragraph 0063, past outfit selection information; Paragraph 0104, Figures 9A-9C show a user interface for creating an outfit combination), Parker et al. does not specifically disclose a log that keeps track of the number of clicks/selections by the at least one customer in the customer interface. 
	However, Periyathambi et al. discloses wherein the customer interface activity data is provided as one or more logs and includes at least one of a number of clicks by the at least one customer in the customer interface to certain article categories, a brand name of an article typed by the at least one customer in a search in the customer interface, or one or more selections associated with one or more articles and clicked by the at least one customer in the customer interface (Paragraph 0018, In various embodiments, the following Detailed Description presents technologies for generating personalized recommendations and selections of product variations on a product page for a given user based on a machine learning model; Paragraph 0025, Variation Clicks; Paragraph 0026, This property may be associated with the number of mouse clicks or other indications that a particular variation has seen a level of interest by other users. In some cases, the number of clicks may be further segmented by number of clicks within a specified time period, or number of clicks within a specific region or demographic category. A high number of clicks may indicate a general likelihood that the user may prefer the variation; Paragraph 0039, As used in this disclosure, the product variations may correspond to different SKUs, and may relate to color, size, model, and other features. The product variations may generally be referred to as configurations or SKUs).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the customer interface of the invention of Parker et al. to further specify that the customer interface is used to keep track of the number of clicks by the at least one customer in the customer interface to certain article categories of the invention of Periyathambi et al. because a high number of clicks may indicate a general likelihood that the user may prefer the variation (See Periyathambi et al., Paragraph 0026). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 6 (Original), which is dependent of claim 1, the combination of Parker et al., and Periyathambi et al., and Fang et al. discloses all the limitations in claim 1. Parker et al. further discloses wherein the user data includes user identification data of the user (Paragraph 0017, In some embodiments, users are clustered into target categories based on user profile data. For example, users with similar geography, income, employment, age, gender, and/or other attributes are clustered into a segmented target category. A segmented target category allows training data such as user preferences to be aggregated from all of the customers in the target category).
Regarding claims 7 and 15 (Previously Presented), which are dependent of claims 1 and 13, the combination of Parker et al., and Periyathambi et al., and Fang et al. discloses all the limitations in claims 1 and 13. Parker et al. further discloses wherein the user article data includes article information associated with the user (Paragraph 0019, In some embodiments, a catalog of physical items associated with a target user is accessed. For example, a user's wardrobe of available items that can be worn is stored in a data store and made accessible for determining an outfit combination that is personalized for the user. In some embodiments, at least a portion of the catalog is at least in part automatically generated based on a retention of one or more of the physical items provided to the target user. For example, the catalog may be based on physical items such as clothing items or accessories provided to the user for purchase. Any items that the user decided to retain by purchasing are then automatically included in the user's catalog of physical items. In some embodiments, the catalog is automatically updated by providing a list of items, for example, via email receipts, purchase confirmations, purchase history, photos of the user's wardrobe, etc. In some embodiments, a machine learning model trained using outfit combination information gathered across multiple users is used to automatically determining for the target user, at least a portion of one or more recommended outfit combinations of a plurality of physical items among the physical items within the catalog. For example, a machine learning model is trained based on outfit combinations matching certain preferences such as style and fit. The training data may be gathered by collecting user preferences and corresponding preferred outfit combinations for an audience of users, some of which may have similar preferences as the target user. Once trained, the trained machine learning model is then used to automatically recommend outfit combinations based on the target user's preferences) of the apparel transaction application (Paragraph 0019, For example, the catalog may be based on physical items such as clothing items or accessories provided to the user for purchase; Paragraph 0033, Feedback profile data store 201, customer catalog data store 202, and sizing profile data store 203 may be configured to store information about customers, products, sales data, performance metrics, and machine learning models; Paragraph 0075, Upon enrollment, the potential customer becomes a customer and information about the customer may be stored including a catalog of customer items. Products may be provided to the customer once or on a recurring/subscription basis; Examiner notes that sales data is equivalent to transaction data).
Regarding claim 9 (Original), which is dependent of claim 1, the combination of Parker et al., and Periyathambi et al., and Fang et al. discloses all the limitations in claim 1. Parker et al. further discloses updating the personalized user interface within a predetermined period of time (Paragraph 0018, The frequency and timing of the outfit combination recommendations can be configured as well. For example, outfit combinations can be provided daily such as in the morning before the outfit is to be worn, the night before an outfit is to be worn, or at a time configured by the customer).
Regarding claim 10 (Original), which is dependent of claim 9, the combination of Parker et al., and Periyathambi et al., and Fang et al. discloses all the limitations in claim 9. Parker et al. further discloses wherein the predetermined period of time is determined based on arrival time of one or more trending articles (Paragraph 0018, The frequency and timing of the outfit combination recommendations can be configured as well. For example, outfit combinations can be provided daily such as in the morning before the outfit is to be worn, the night before an outfit is to be worn, or at a time configured by the customer. Outfits can be based on scheduled events such as weddings, business meetings, formal events, exercise and/or workout events or classes, business trips, vacations, etc. Outfits can also be based on the type of desired attire such as work attire, weekend attire, night attire, exercise attire, casual attire, etc. In various embodiments, the outfit combinations recommended are based at least in part on the expected weather, previously worn items, the expected dress of other attendees, recent fashion trends, and/or packing requirements such as luggage limitations, among other factors. For example, recently worn items may be excluded from inclusion in the recommended outfit combination until a time threshold has elapsed. In various embodiments, the time threshold can be learned or configured by the customer. For example, a two-week threshold prevents the same item from being worn more than once during the two-week period. In some embodiments, feedback on the recommended outfit combinations including the outfit selected from the recommendations and/or the outfit worn is provided. The feedback may be stored and used to improve the quality of future outfit combination recommendations).
Regarding claims 12, 17, and 20 (Previously Presented), which are dependent of claims 1, 13, and 18, the combination of Parker et al., and Periyathambi et al., and Fang et al. discloses all the limitations in claims 1, 13, and 18. Parker et al. further discloses wherein the one or more environmental factors further includes a trend factor, the trend factor describing information regarding one or more trending articles (Paragraph 0018, In some embodiments, a human stylist may be presented with the determined outfit combinations and provide input to further refine the recommended outfit combinations. Once an outfit combination is selected, one or more different methods are used to provide the selected outfit combination recommendations to the user. For example, outfit combination recommendations can be provided via text message, email, a mobile app, a messaging platform, a web interface, a smart home device, etc. The frequency and timing of the outfit combination recommendations can be configured as well. For example, outfit combinations can be provided daily such as in the morning before the outfit is to be worn, the night before an outfit is to be worn, or at a time configured by the customer. Outfits can be based on scheduled events such as weddings, business meetings, formal events, exercise and/or workout events or classes, business trips, vacations, etc. Outfits can also be based on the type of desired attire such as work attire, weekend attire, night attire, exercise attire, casual attire, etc. In various embodiments, the outfit combinations recommended are based at least in part on the expected weather, previously worn items, the expected dress of other attendees, recent fashion trends, and/or packing requirements such as luggage limitations, among other factors. For example, recently worn items may be excluded from inclusion in the recommended outfit combination until a time threshold has elapsed. In various embodiments, the time threshold can be learned or configured by the customer. For example, a two-week threshold prevents the same item from being worn more than once during the two-week period. In some embodiments, feedback on the recommended outfit combinations including the outfit selected from the recommendations and/or the outfit worn is provided. The feedback may be stored and used to improve the quality of future outfit combination recommendations; Paragraph 0034, In some embodiments, a garment is referenced using a garment identifier or a stock keeping unit (SKU). Information in feedback profile data store 201 about an item may be stored with statistics such as a sales metric (e.g., statistics related to sales of an item or group of items), an inventory metric (e.g., statistics related to inventory such as number of units in inventory), variety (e.g., a measure of diversity of inventory and related information such as addressable market), associated outfit combinations for the item, etc.). 
Regarding claim 19 (Previously Presented), which is dependent of claim 18, the combination of Parker et al., and Periyathambi et al., and Fang et al. discloses all the limitations in claim 18. Parker et al. further discloses wherein the one or more environmental factors further includes a season factor, the season factor indicating seasonal impact on renting the one or more articles (Paragraph 0068, At 405, one or more machine learning models are trained using the training data prepared at 401. In supervised machine learning, training data may be utilized to train a prediction model to perform predictions based on information "learned" from the training data. In some embodiments, more than one machine learning model is trained. For example, models may be trained by target customer type or business line (e.g., women, men, children), target lifestyle, target style (e.g., edgy, urban, Pacific Northwest), target body type, target seasonality, target fiscal quarter, etc. Different client segments may be used to categorize the model types depending on the optimization goal).
Regarding claims 21 and 24 (New), which are dependent of claims 1 and 13, the combination of Parker et al., and Periyathambi et al., and Fang et al. discloses all the limitations in claims 1 and 13. The combination of Parker et al. and Periyathambi et al. discloses: training a machine learning model based on the customer data, the customer article data, and the customer interface activity data of the at least one customer to generate at least one predicted score; reordering based on environmental data; and retraining based on new data. Although the combination of Parker et al. and Periyathambi et al. discloses all the limitations above, the combination of Parker et al. and Periyathambi et al. does not specifically disclose embedding the training data and wherein the extra information includes additional demographic data or information associated with the customer or an article image.
	However, Fang et al. discloses wherein the extra information includes additional demographic data or information associated with the customer or an article image (Paragraph 0043, The term “personalized ranking model” refers to a machine-learning algorithm that is trained to analyze data and produce a resulting latent representation or embedding. In some embodiments, a personalized ranking model includes a Bayesian personalization ranking algorithm that employs a loss method to determine latent feature vectors as the personalized ranking model. In additional embodiments, the fashion recommendation system also employs matrix factorization as an underlying predictor and/or stochastic gradient to determine feature vectors. Generally, the personalized ranking model determines latent user features, as described below; Paragraph 0047, As used herein, the term “latent user features" refers to a vector of numeric values representing preferences, characteristics, and attributes of a user. In particular, the term “latent user features” includes a set of values corresponding to latent and/or hidden preferences of a user. In one or more embodiments, latent user features are represented by a feature vector in multi-dimensional vector space (e.g., three-dimensional space); Examiner interprets “attributes of the user” as the “extra information associated with the customer”).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the training process for providing a personalized user interface to a user of the invention of Parker et al. and Periyathambi et al. to further specify wherein the training data is embedded of the invention of Fang et al. because doing so would allow the method to employ matrix factorization as an underlaying predictors and/or stochastic gradient to determine feature vectors (See Fang et al., Paragraph 0043). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Regarding claim 22 (New), which is dependent of claim 1, the combination of Parker et al., and Periyathambi et al., and Fang et al. discloses all the limitations in claim 1. Parker et al. further discloses the economic factor including at least one of: at least one business factor or at least one performance index (Paragraph 0034, Information in feedback profile data store 201 about an item may be stored with statistics such as a sales metric (e.g., statistics related to sales of an item or group of items), an inventory metric (e.g., statistics related to inventory such as number of units in inventory), variety (e.g., a measure of diversity of inventory and related information such as addressable market), associated outfit combinations for the item, etc.; Paragraph 0055, In various embodiments, a plurality of models are trained and each model corresponds to a respective performance metric. For example, a sales model is trained to determine a sales metric, an inventory model is trained to determine an inventory metric, and rating models may be used to determine style rating, size rating, fit rating, quality rating, retention score, personalization score, style grouping rating, and price value rating, among others).
Regarding claim 23 (New), which is dependent of claim 22, the combination of Parker et al., and Periyathambi et al., and Fang et al. discloses all the limitations in claim 22. Parker et al. further discloses the at least one performance index including at least one of: a current inventory level, at least one historical article rating, or at least one chance of being worn (Paragraph 0034, Information in feedback profile data store 201 about an item may be stored with statistics such as a sales metric (e.g., statistics related to sales of an item or group of items), an inventory metric (e.g., statistics related to inventory such as number of units in inventory), variety (e.g., a measure of diversity of inventory and related information such as addressable market), associated outfit combinations for the item, etc.; Paragraph 0055, In various embodiments, a plurality of models are trained and each model corresponds to a respective performance metric. For example, a sales model is trained to determine a sales metric, an inventory model is trained to determine an inventory metric, and rating models may be used to determine style rating, size rating, fit rating, quality rating, retention score, personalization score, style grouping rating, and price value rating, among others).
Regarding claim 25 (New), which is dependent of claim 13, the combination of Parker et al., and Periyathambi et al., and Fang et al. discloses all the limitations in claim 13. The combination of Parker et al. and Periyathambi et al. discloses: training a machine learning model based on the customer data, the customer article data, and the customer interface activity data of the at least one customer to generate at least one predicted score; reordering based on environmental data; retraining based on new data; and the likelihood that the user will purchase or retain the items of the outfit combination. Although the combination of Parker et al. and Periyathambi et al. discloses all the limitations above, the combination of Parker et al. and Periyathambi et al. does not specifically disclose wherein the training and retraining process include a loss function to improve the accuracy of the model. 
	However, Fang et al. discloses wherein the one or more loss functions maximize a probability of at least one article being provided to the user who is more likely to choose the at least one article (Figure 2, item 238, Latent Item Loss Model; Paragraph 0119, Upon determining preference prediction scores for each item in the image dataset, the fashion recommendation system can rank items according to the probability that the user will prefer an item with which the user has yet to interact. In some embodiments, the fashion recommendation system ranks the items based on each item's preference prediction score. An example of item preference prediction scores is shown in FIG. 8, discussed below; Examiner notes that the model is continuously trained with the lost function until the error loss is minimized).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the training process for providing a personalized user interface to a user of the invention of Parker et al. and Periyathambi et al. to further specify wherein the training data is embedded of the invention of Fang et al. because doing so would allow the method to employ matrix factorization as an underlaying predictors and/or stochastic gradient to determine feature vectors (See Fang et al., Paragraph 0043) and use a loss function to repetitively train to minimize the total overall loss (Paragraphs 0044 & 0065, loss function includes explicit and implicit actions). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (US 2020/0302506 A1), in view of Periyathambi et al. (US 2021/0049674 A1), in further view of Fang et al. (US 2019/0251446 A1) and Nice et al. (US 20130218907 A1).
Regarding claim 4 (Previously Presented), which is dependent of claim 1, the combination of Parker et al. and Periyathambi et al. discloses all the limitations in claim 1. Parker et al. further discloses wherein the customer data is represented as … possible article categories, one or more customer locations, and/or possible selections of article brands and sizes (Paragraph 0044, For example, inventories for different categories of items may be presented including inventories for tops, dresses, bottoms, accessories, footwear, second layer, etc. Other categories or sorting methods for presenting outfit options may be appropriate as well. For example, items may be sorted by season, sizing, fit, material, item type, item function, etc.; Paragraph 0055, The models may be trained with training data sets, where the training data sets correspond to particular categories and segments).
	Although Parker et al. discloses training a machine learning model based on customer data (Paragraph 0016, the prediction and customer data of multiple customers is aggregated to enlarge the sample space of training data for training a machine learning model to predict customer activity including customer preferences, interests, and tastes; It is known by an ordinary skill in the art that the data used in machine learning is represented by a vector), Parker et al. does not specifically disclose that the customer data is represented as a sparse vector initialized with randomly generated numbers and having vector elements defining possible article categories, one or more customer locations, and/or possible selections of article brands and sizes.
	However, Nice et al. discloses wherein the customer data is represented as a sparse vector initialized with randomly generated numbers and having vector elements defining possible article categories, one or more customer locations, and/or possible selections of article brands and sizes (Paragraph 0021, Recommender system 20 optionally comprises an "explicit-implicit database" 31 comprising explicit-implicit data acquired responsive to preferences exhibited by a population of "N" users 21 for items in a catalog of "M" items. Recommender system 20 may comprise a model maker 40 that processes data in explicit-implicit database 31 to generate a database 32 comprising a trait vector for each of the N users and for each of the M catalog items. A recommender engine 50 uses the trait vectors in database 32 to recommend catalog items to users 21. Details of the generation of the trait vectors and their use in providing recommendations to users in accordance with embodiments of the invention are discussed below. In FIG. 1 recommender engine 50 is schematically shown receiving a user query 23 for a recommendation and responding with a recommendation list 24; Paragraph 0030, FIG. 3A schematically illustrates a global ranking matrix 300 comprising rankings r.sub.n,m for all M items by all N users. Rankings in global ranking matrix 300 for items IT.sub.m that are associated with a same given user US.sub.n are given in an n-th row of the matrix, which is labeled by the corresponding user identifier "US.sub.n". Rankings in global ranking matrix 300 for a same given item IT.sub.m provided by users US.sub.n are given in an m-th column of the matrix labeled by the corresponding item identifier "IT.sub.m". Preference rankings r.sub.n,m in ranking matrix 300 that are not blank are indicated by shaded cells 302 in the matrix. Because most users US.sub.n have experience with a relatively small number of items IT.sub.m, any given user US.sub.n generally provides a relatively small number of non-blank rankings r.sub.nm to global matrix 300. As a result, global matrix 300, as shown in FIG. 3A, is a relatively sparse matrix and exhibits a relatively low density of shaded cells; It can be noted that the claim language is written in alternative form. The limitation taught by Nice et al. is based on “vector elements defining possible article categories." In this case, a trait vector for each of the M catalog items describes all the possible article categories).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the customer data provided to a machine learning model as a vector of the invention of Parker et al. to further specify wherein the customer data is represented as a sparse vector initialized with randomly generated numbers and having vector elements defining possible article categories of the invention of Nice et al. because doing so would allow the method to use the details of the generation of the trait vectors and their use in providing recommendations to users (see Nice et al., Paragraph 0021). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668. The examiner can normally be reached Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3624                                                                                                                                                                                                        

/SUJAY KONERU/Primary Examiner, Art Unit 3624